       Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 1 of 227


                                        Internal Working Document


INFORMATION MEMORANDUM FOR THE STATE DIRECTOR

DATE:            03-07-2017

THROUGH: Dr. Mark Hall-Acting Field Manager, Black Rock Field ?ffice (BRFO)
                                                                                    Mr'L IJA
                                                                                     v(T4(f    -&/7/a,11
FROM:            Dr. Mark Hall-Acting Field Manager, Black Rock Field Office (BRFO)

SUBJECT:         Cost Recovery Estimate, Phase 1 for the Burning Man Event

I.     INTRODUCTION
The purpose of this memo is to discuss the BLM's Phase 1 Cost Recovery Estimate (CRE) for
the 2017 Burning Man Special Recreation Permit (BM SRP).

II.      BACKGROUND

The following tables summarize the Phase 1 CRE for the 2016 BM SRP.

2016 Phase 1 CRE Summary:

             Labor Costs-Event Planning     $   130,647
              Operational Costs (travel)    $   15,000
                Sub Total of Direct Costs   $   145,647
       Labor Costs-Event NEPA Planning      $   4,007

      FY 2016 Indirect Cost Rate of23.1%    $ 34,570
                   Cost Estimate TOTAL      $ 184,224

A breakdown of the labor costs for both the event planning and NEPA are below:

Labor Detail (Event Planning):
                                                          ESTIMATED      ESTIMATED
                      POSITION
                                                            HOURS         AMOUNT
Agency Administrator, William Mack                        173 (1 WM)       $12,806
Planning Team Lead/Logistics Manager, Mark Pirtle         346 (2 WM)      $21,518
Law Enforcement Lead, Logan Briscoe                       346 (2 WM)      $21,518
OLES Representative, Zach Oper                            173 (1 WM)      $12,807
Finance Lead, Mary Laub                                   173 (1 WM)      $12,807
Finance Lead Assistant, Cassie Sandberg                   86.5 (.5 WM)     $6,404
Contracting Officer, Mary Laub                            174 (1 WM)      $12,806
Contracting Officer Assistant, Cassie Sandberg            86.5 (.5 WM)     $6404
Communication Unit Lead, Dalton Black                     174(1 WM)        $10,770
Technology Specialist, Jon Young                          174(1 WM)        $12,807
TOTAL                                                                     $130,647




                                                                                     AR01302
         Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 2 of 227


                                      Internal Working Document



Labor Detail (NEPA Planning):
                                                          ESTIMATED     ESTIMATED
                         POSITION
                                                            HOURS        AMOUNT
BRFO AFM, Mark Hall                                           15           $933
WO P&EC, Lynn Ricci                                           15           $933
BRFO Archeologist, Kathy Ataman                               10           $594
BRFO Wildlife Biologist, Kathy Cadigan                        10           $480
BRFO Wilderness Specialist, Zwaantje Rorex                    10           $515
BRFO Recreation Specialist, Joey Carmosino                    10           $552
TOTAL                                                                     $4,007



III.      POSITIONS OF INTERESTED PARTIES


The breakdown of the BLM' s 201 7 CRE is as follows:

2017 COST RECOVERY (CR) ESTIMATE
Summary:
    Labor Costs                        $ 128,189
    Operational Costs (Travel)         $ 15,000
    Operational Cost (Gov't Contracts) $ 239,500
    Sub Total of Direct Costs          $ 382,689
    Indirect Cost (Rate of 23.4%)      $ 89,549
    Cost Estimate TOTAL                $ 472,238


Labor Detail (Event Planning):
                                                        ESTIMATED     ESTIMATED
                    POSITION                              HOURS        AMOUNT
    A2encv Administrator/Authorimz Officer Plannin2         150        $10 814
    SRP Proiect Mana2er Plannin2                            350        $23 317
    Event Outdoor Rec Planner Plannin2                      150        $7,587
    Civilian Ooerations Planner Plannin2                    350        $17,703
    LE Operations Planner Planning                          350        $26,520
    OLES Plannin2                                            80        $7,209
    Technoloe:v Plannine                                    150        $13 517
    Communications Planning                                 150        $10,814
    Finance Planning                                         80        $4,046
    Contracting Planning                                     80        $5,330
    Event NEPA Planning                                      20        $1,332
    TOTAL                                                               $128,189


2


                                                                                    AR01303
       Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 3 of 227


                                     Internal Working Document


Operations Cost (Government Contracts):
               DESCRIPTION                                         AMOUNT
    Federal Register Notice (FRN) Posting Charges                $3,500
    CAD Server(s) Purchase Contract                              $50,000
    Repeater Purchase Contract                                   $15,000
    Satellite Tracking Services Contract                         $56,000
    CAD Servers Licensing Contract                               $8,000
    Network Services and Support Contract                        $ 107,000
    TOTAL                                                        $239,500


The 2016 Phase 1 CRE was $184,224, while the draft 2017 Phase 1 CRE is $472,238. The
$288,014 additional charges/cost in the draft 2017 CRE are primarily due to the addition of the
Government contract costs into the Phase 1 CRE. In 2016, the Government contract costs were
charged in the Phase 2 Operational CRE, but BRC did not sign the Phase 2 CRE until late July.
This put the BLM in the position of requesting additional funds for Government contracting
without proper docwnentation. BRC was informed, through the 2016 After Action Review
process that in 2017 BLM would be adding the Government contracting cost to the Phase 1 CRE.
Additional charges in the 2017 Phase 1 CRE include: the FRN posting charges of approximately
$3,500; and the indirect cost charged by the NOC was increased in 2017 to 23.4% from the
23.1%.
The Phase 1 labor in 2017 was reduced by $2,458 as compared to 2016, mainly due to a
projected reduction in needed NEPA labor charges. The projected planning travel cost remained
the same at $15,000.
BRC is extremely focused on reducing costs for the BM SRP. They have appealed the 2015 and
2016 CRE refunds. One of their arguments is that the L1232 SRP funds should be used for
BLM's expenses for the event. Other places where they argue that cost reductions can be
achieved are: 1) shutting down the LE substation in the city center (and thus reducing the nwnber
of LEOs); 2) reducing the nwnber of LEOs; 3) reducing the nwnber of environmental and
vending compliance monitors; 4) coming up with a lower cost alternative to using the DeLorme
trackers for the LEOs; and 5) a cheaper alternative on the server licensing. Items l through 3
will be dealt with in the Phase 2 Operational CRE. On items 4 and 5, no alternative that is within
BLM rules and regulations has been brought forth by BRC to date.


PREPARED BY: Mark Pirtle, 2017 BM Incident Commander (775)455-6947
                    Mark E. Hall, Acting BRFO Field Manager (775)623-1529


3


                                                                                           AR01304
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 4 of 227




                                      Worksheet
                     Determination of NEPA Adequacy (DNA)
                          U.S. Department of the Interior
                           Bureau of Land Management
____________________________________________________________


OFFICE: Black Rock Field Office, Winnemucca District Office


TRACKING NUMBER:


CASE FILE/PROJECT NUMBER: DOI-BLM-NV-W030-2017-0005-DNA


PROPOSED ACTION TITLE/TYPE: Burning Man 2017 Special Recreation Permit


LOCATION/LEGAL DESCRIPTION: Mount Diablo Meridian, Nevada


                                       sec. 1, portions lying northwesterly of E. Playa Road;
                                       sec. 2, portions lying northwesterly of E. Playa Road;
                                       sec. 3;
                                       sec. 4, portion east of Washoe County Road 34;
                                       sec. 5;
     Unsurveyed T. 33N., R. 24 E.,
                                       sec. 8, NE¼;
                                       sec. 9, N½;
                                       sec. 10, N½;
                                       sec. 11, all portions lying northwesterly of the E. Playa
                                       Road and N. of E-W centerline.
                                       secs. 25, 26 and 27;
                                       sec. 28, portion east of Washoe County Road 34;
    Unsurveyed T. 33½ N., R. 24 E.,
                                       sec. 33, portion east of Washoe County Road 34;
                                       secs. 34, 35 and 36.
    Unsurveyed T. 34 N., R. 24 E.,     sec. 23, S½;



DOI-BLM-NV-W030-2017-0005-DNA                                                      Page 1
                                                                                   AR01311
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 5 of 227




                                        sec. 24, S½;
                                        sec. 25 & 26;
                                        sec. 27, SE¼, E½ NE½, E½ SW¼;
                                        sec. 33, SE¼, S½ NE¼, NE¼ NE¼;
                                        secs. 34, 35 and 36.
           T. 33 N., R. 25 E.,          sec. 4, portion lying northwesterly of E. Playa Road.
                                        sec. 16, S½;
                                        sec. 21;
                                        sec. 22, SW¼, W½ NW¼;
     Unsurveyed T. 34 N., R. 25 E.,     sec. 27, W½;
                                        sec. 28;
                                        sec. 33, portion lying northwesterly of E. Playa Road
                                        sec. 34, portion lying northwest of E. Playa Road and
                                        W of N-S centerline.


APPLICANT: Black Rock City LLC.


A. Description of the Proposed Action with attached map(s) and any applicable
mitigation measures.

The Burning Man event (Event) is a combination art festival, social event and experiment
in community living. The Burning Man organization, Black Rock City LLC (BRC), is
applying for a one year Special Recreation Permit (SRP) from the Bureau of Land
Management (BLM) to conduct the 2017 Event.


The purpose of the Federal action is to respond to a request for an SRP under 43 CFR §
2930 to conduct the Event in 2017 on public lands administered by the BLM Winnemucca
District on portions of the Black Rock Desert playa approximately 10 miles northeast of
the community of Gerlach in Pershing County, Nevada.

The need for action is established by the BLM's responsibility under the Federal Land
Policy and Management Act of 1976 (FLPMA) (Section 103(c)), requiring public lands to


DOI-BLM-NV-W030-2017-0005-DNA                                                      Page 2
                                                                                   AR01312
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 6 of 227




be managed on the basis of multiple uses, and to take any action necessary to prevent
unnecessary or undue degradation of lands (Section 302(b)). In addition, the need for action
is established by the Federal Lands Recreation Enhancement Act (FLREA) that authorizes
the BLM to issue SRPs for group activities and recreation events.


BRC proposes a maximum population level of 70,000 paid participants for the 2017 Event.
During this Event, Black Rock City becomes one of the largest cities in Nevada.


Each year a closure order is placed in effect surrounding the Event to allow BRC, BLM,
and law enforcement agencies to conduct their activities pre-Event, during and post- Event.
For the 2017 Event, the closure period is from July 31, 2017 to September 20, 2017. The
operations associated with the Event occupies roughly 4,400 acres. During this time span,
major Event activities involve initial Event setup (building perimeter fence), the Event and
the all phases of cleanup. In early October, BLM conducts final post-event site inspection
monitoring and completes SRP evaluation.


In 2012, an environmental assessment (EA) DOI-BLM-NV-W030-2012-0007 was
completed for the Burning Man event. The EA analyzed a five-year period from 2012 to
2016. The Decision Record (DR) and the Finding of No Significant Impact (FONSI) is
dated 06/12/2012. BRC has been issued an SRP for the Event each year of the EA.


Authorization for 2017 Event is subject to a detailed review and evaluation of the previous
year’s Event and a separate SRP decision. As necessary, the BLM shall modify special
stipulations (subject to NEPA) to address issues and concerns raised during the previous
Events or otherwise identified for the applicable year’s Event. Additionally, this year’s
SRP decision and/or the special stipulations attached thereto will specify the maximum
population allowed for this year’s Event. The maximum population authorized in any year
may not exceed 70,000 participants, as that term is defined in the EA, unless the requisite
additional NEPA analysis is completed.




DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 3
                                                                                      AR01313
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 7 of 227




In addition to the 13 general terms and conditions listed on the back of the permit (Form
2930-01), the authorized officer may require the permittee to comply with any reasonable
special stipulations or conditions necessary to protect the lands or resources involved,
reduce user conflicts, or minimize health and safety hazards. 43 C.F.R. § 2932.41.
Following a detailed review and evaluation of BRC’s 2016 SRP, the authorized officer in
consultation with the permittee modified the Burning Man 2012-2016 Special Recreation
Permit Stipulations to address issues and concerns raised during the 2016 event.


PERMIT ADMINISTRATION


In addition to the 13 general terms and conditions listed on the back of the Special
Recreation Permit Form 2930-2, the following Special Stipulations shall apply to the
2017 Burning Man Event.


GENERAL
1. The maximum authorized population (also referred to as the “population cap”) at any
point in time during the 2017 Event is 70,000 paid participants. The population cap does
not include volunteers, government personnel, emergency service providers, vendors, and
contractors. BRC is required to keep the maximum population of the Event from exceeding
this population cap. Consequences to BRC for exceeding the population cap may include,
but are not limited to, a finding of non-compliance; suspension or cancellation of this
permit per 43 C.F.R. § 2932.56; a monetary or other penalty per 43 C.F.R. § 2932.57;
denial of subsequent application(s) for a SRP per 43 C.F.R. § 2932.26; and/or imposition
of additional terms and conditions in subsequent years’ permits (if granted) that are
designed to keep the Event population within the maximum authorized population,
consistent with 43 C.F.R. § 2932.26 and § 2932.41. The BLM reserves the right to assess
additional cost recovery for any costs the BLM incurs as a result of any population
exceedances, per 43 C.F.R. § 2932.31.


2. If during the Event it appears that the number of participants is likely to exceed the
population cap, then BRC must promptly notify the BLM of the projected Event population



DOI-BLM-NV-W030-2017-0005-DNA                                                      Page 4
                                                                                   AR01314
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 8 of 227




and provide a detailed Contingency Plan explaining how it plans to accommodate the
additional participants. The BLM’s acceptance of such a contingency plan does not
constitute approval for BRC to exceed the population cap under Special Stipulation 1, nor
does it constitute any form of cure for noncompliance with Special Stipulation 1. The
purpose of this Special Stipulation 2 is to ensure that BRC will follow specific procedures
to address the safety and health of additional participants, should noncompliance with
Special Stipulation 1 occur. Procedures and protocols of main gate and airport
closure/arrival/exodus pulsing program for population control will be outlined in BRC
2017 Burning Man Event Operations Plan (Operations Plan), their Contingency Plan and
BLM’s Incident Action plan.


3. BRC shall provide the BLM at the Event site with information on participant arrivals,
ticket scanning, and the number of participant departures. These event population statistics
will include and break out separately, the number of participants, volunteers, and total
persons on site. BRC will provide the BLM, at times pre-determined between BRC and
BLM, with data regarding the entry and exodus population numbers, as well as 2017 Event
population statistics from all entities on the playa including but not limited to paid
participants, “work access” passes and volunteers entering the Main Gate, the Airport and
all other access points in Black Rock City. In addition, BRC must provide the BLM with
Event population statistics at any other time upon request. BRC will notify the BLM
immediately if the population exceeds 69,000 paid participants and will manage operations
per BRC’s Population Overage Plan.


4. During the period of site occupancy (July 31, 2017 - September 20, 2017), BRC shall
provide the BLM with the BRC population numbers within the Event site each day,
according to an agreed-upon reporting standard with the BLM. For historical purposes and
press inquiries, BRC shall also provide the BLM with the recorded maximum population
for the entire Event (otherwise known as peak population). The BLM may request
population data at any time during the Event and BRC shall provide that data immediately.
Within 60 days after the Event, BRC shall provide the BLM with detailed information
regarding the number of staff and participants at the Event site for the period of site



DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 5
                                                                                      AR01315
   Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 9 of 227




occupancy (July 31, 2017 - September 20, 2017). This information shall include daily
counts for both the non-event and event period. Starting June 5, 2017 and continuing on
the fifth business day of every subsequent month thereafter, BRC will provide BLM with
a 2017 Burning Man paid participant documentation report. This report will include but
not be limited to the total number of tickets sold to paid participants, whether at pre-sale,
group sale, individual sale, OMG sale, low income sale and miscellaneous sales. In
addition, starting on August 26, 2017, BRC will provide a separate population
documentation report for the total number of government personnel, emergency service
providers, vendors, “work access” passes and contractors (e.g., service providers, staff,
infrastructure contractors, art contractors and maintenance and operations personnel). The
BLM may request paid participant data at any time prior to, during and after the 2017
Event.


5. These Special Stipulations incorporate by reference information included in the 2017
Operations Plan. If there is a conflict between the Operations Plan and the Special
Stipulations, the Special Stipulations shall control. BRC shall provide its latest version of
the Operations Plan to the BLM before the BLM will issue the permit for the 2017 Event.
The Operations Plan may be modified by BRC before, during and after the event, as
needed. Changes to the Operations Plan will be coordinated with BLM.


6. The location of the 2017 Event is limited to the public closure area, with ingress and
egress from the 8-Mile or Event playa entrance, the 12-mile or Vendor playa entrance and
the playa Airport. The specific location of the Event site will be identified and requested
by BRC and approved by the BLM prior to the commencement of Event setup.


7. The Event is authorized to last 192 hours starting on the Sunday that falls eight days
before Labor Day and ending on Labor Day. Event activities may officially commence at
6:00 PM on Sunday, August 27, 2017 and shall end at 6:00 PM on Monday, September 4,
2017 (Labor Day). For the purposes of participant ingress, the main gate may be opened as
early as 12:01 AM on Sunday, August 27th, 2017. For the purposes of participant egress
the main gate will be opened until 12:00 PM on Tuesday, September 5. During the extended



DOI-BLM-NV-W030-2017-0005-DNA                                                          Page 6
                                                                                       AR01316
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 10 of 227




ingress and egress hours, participants are required to focus their activities on camp location
setup and breakdown. Pre-event surveys and site layout (including use of the
communications tower) may begin on Friday, July 28, 2017. Site occupancy, including
construction of facilities and structures, may occur no earlier than Monday, July 31, 2017
(the start of the Event closure order). Removal of all above-ground material (i.e., items that
could pose a hazard to other playa users) will be completed no later than Monday,
September 20, 2017 (the end of the Event closure orders). The exception to this
requirement is the communications tower, which may remain on-playa throughout the
cleanup period for safety purposes. The dates, calendar and procedures for Event set up
and cleanup will be outlined in the 2017 BRC Operations Plan.


8. The final phase of cleanup and restoration will be completed no later than Friday,
October 6, 2017. If unforeseen weather conditions arise, minor adjustments to the post-
event cleanup deadlines may be granted by the BLM authorized officer.


9. Upon advance notice to BRC, the BLM reserves the right to alter the terms, conditions
and stipulations of the permit for significant changes in BLM policy or administrative
procedure, to prevent use conflicts, prevent resource damage or protect public safety as
provided in 43 C.F.R. § 2932.56.


10. BRC shall post a copy of its permit, these Special Stipulations and the Federal Register
Closure and Restriction Orders in prominent view at Center Camp Playa Info where
cooperators and participants have an opportunity to read them. Additionally, the documents
referenced above shall also be available for participants and staff on the Burning Man
website within 15 days of the BLM’s issuance of the permit.


11. Except as otherwise noted in Special Stipulation 1, violation of the permit terms,
conditions and stipulations may be subject to penalties prescribed in 43 C.F.R. § 2930.
Additionally, such violations may result in permit revocation, suspension or probation.
Violations may also be cause for the BLM to deny approval of a subsequent Permit or
Operating Authorization (43 C.F.R. § 2932).



DOI-BLM-NV-W030-2017-0005-DNA                                                           Page 7
                                                                                        AR01317
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 11 of 227




12. BRC personnel shall meet with BLM staff and representatives from the various
cooperators during the Event period at such other times and places as needed. At these
meetings, BRC shall provide daily attendance figures (as required in Special Stipulation 1)
and exchange other information necessary to allow all parties to effectively administer and
assess the Event daily. BRC and BLM will have a daily meeting plan for the purposes of
communication and exchange of information. Details will be included in the 2017
Operations Plan.


13. Commercial use is prohibited within the Black Rock City closure area unless
specifically authorized by BRC and the BLM. Commercial use is defined by 43 C.F.R. §
2932.5, and includes, but is not limited to, commercial film production, food services,
waste disposal, recreational/trailer rental and/or air carrier services. BRC and/or the BLM
will monitor the compliance of all commercial operators entering the Event via the Point 1
Gate and the Airport.


A. Prior to the Event:


       i. BRC shall notify potential vendors and air carrier services in writing that
       they must obtain a BLM SRP in order to enter into contract with BRC.


       ii. BRC shall also provide the BLM with a list of vendors, commercial
       film/still photography production companies and air carrier services that
       BRC recommends be granted a BLM SRP to operate at the Event.


       iii. The BLM will immediately notify BRC if any recommended vendors
       and air operators do not meet the BLM’s SRP requirements at 43 C.F.R. §
       2932 and cannot be authorized to operate on public lands during the Event.


       iv. BRC will immediately notify the BLM if BRC terminates any authorized
       vendors or air carrier services contract/agreement.



DOI-BLM-NV-W030-2017-0005-DNA                                                           Page 8
                                                                                        AR01318
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 12 of 227




       v. BRC will describe the procedure for BRC and BLM coordination of
       authorizing vendors, commercial film/still photography production
       companies and air carrier services in the 2017 Operations Plan.


       vi. BRC will manage commercial filming per the Commercial Filming
       Compliance Protocol in the BRC Operations Plan.


B. During the Event:


       i. BRC shall require all authorized vendors, commercial film/still
       photography production companies and air carrier services to display
       identification as proof of their authorization to operate at the Event by BRC
       and the BLM.


       ii. Any vendors and air carrier services must show proof of their SRP within
       a reasonable amount of time when asked by authorized BLM and BRC
       personnel, as required by the Closure Order(s) and BRC’s OSS or air carrier
       contracts. Commercial film/still photography production companies must
       show proof of their permit or notice that they do not need one within a
       reasonable amount of time.


       iii. BRC will inform the BLM’s Vendor Compliance Lead of unauthorized
       vendors, commercial film/still photography production companies and air
       carrier services discovered at the Event.


       iv. Any vendors and air carrier services found operating without a contract
       with BRC and unpermitted by BLM at the Event, will be found to be in
       noncompliance and may face eviction and/or receive citations for
       noncompliance with 43 C.F.R. § 2932, or be required to obtain a BRC
       contract and a BLM SRP, if required.



DOI-BLM-NV-W030-2017-0005-DNA                                                          Page 9
                                                                                       AR01319
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 13 of 227




       v. If BLM finds any commercial film/still photography production
       companies operating at the event without a BLM permit or BLM notice that
       one is not necessary, it will coordinate with BRC as outline din the
       Commercial Filming Compliance Protocol in the BRC Operations Plan.


       vi. BRC will provide a copy of the 2017 Closure Orders to all vendors,
       commercial film/still photography production companies and air carrier
       services prior to the start of the Event.


14. BRC shall comply with all applicable supplemental regulations as promulgated in the
Closure Order(s) published in the Federal Register prior to the 2017 Event.


15. In regard to historical and archeological resources:
       A. All participants and support staff will be informed that collection, excavation or
       vandalism of historical and archaeological artifacts or sites is illegal on public land.
       If BRC learns of the discovery of archaeological artifacts (objects greater than 50
       years old) or human remains, BRC shall notify the BLM immediately.


       B. BRC shall comply with 43 C.F.R. § 7.18 and shall not make available to the
       public any information concerning the nature and location of any archaeological
       resource.


       C. Should BRC discover an archaeological resource, it must stop all activities in
       the discovery vicinity and protect the site until Event completion or until notified
       otherwise by the BLM authorized officer.


16. BRC shall provide the appropriate identification to its authorized personnel (i.e. staff
ID, decals, designated camping areas, etc.) and will inform the BLM of the nature and
appearance of such identification prior to the Event.




DOI-BLM-NV-W030-2017-0005-DNA                                                          Page 10
                                                                                        AR01320
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 14 of 227




17. All mounted lasers on registered mutant vehicles, placed art projects and placed theme
camps must be inspected and approved by BRC.


18. The use of unmanned aircraft systems (UAS) is prohibited, unless the operator is
registered through and complies with the Remote Control BRC program (RCBRC) and
operates the UAS in accordance with Federal laws and regulations.


19. With regard to mutant vehicles and art cars:


       A. Mutant Vehicles more than 13 feet wide are issued “Playa Only” driving
       licenses, restricting operation within the city streets. BRC shall locate known
       “Playa Only” car camps on the outside streets of the city.


       B. Art cars with flame effects shall not carry additional gasoline or diesel fuel tanks
       when in operation. Propane tanks are allowed on art cars with flame effects upon
       inspection from the Fire Art Safety Team (FAST) team at the Department of Mutant
       Vehicles (DMV) registration.


       C. For vehicles with limited visibility as determined by BRC DMV, easily
       identifiable walkers and/or spotters are required. Examples of easily identifiable
       clothing include: reflective safety vests, brightly colored or reflective hats,
       bandanas or shirts.


       D. BRC shall notify BLM promptly when there is an art car related injury requiring
       medical treatment and transport to Rampart.


20. BRC’s propane shall be dispensed at identified refueling stations by a licensed
professional.


21. BRC shall cooperate with the BLM when requested, to assist in removing individuals
from the Event as provided in 43 C.F.R. § 2932.57(a)(7). If BRC evicts anyone under



DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 11
                                                                                       AR01321
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 15 of 227




BRC’s internal procedures BRC will notify the BLM of the eviction and identify the
evicted individuals. BRC will work with BLM to develop a protocol for evictions which
will be documented in the 2017 Operations Plan.


22. BRC shall promptly notify the BLM Dispatch when additional BRC resources are
required to reduce the intensity of a potential conflict or developing situation involving
BRC Participants, in accordance with BRC’s “Must Report” policy in the 2017 BRC
Operations Plan.


23. Regarding burns:


       A. BRC shall include BLM at the briefing on the Thursday before the Man Burn.


       B. BRC shall provide BLM a “Daily Burn Sheet” that shall include information on
       each burn, the perimeter size, the FAST Lead for the burn, image and location of
       the perimeter.


       C. At large scale burns, participants who are stopped by BRC Rangers for
       repeatedly violating established burn perimeters shall be promptly turned over to
       BLM Law Enforcement.


       D. All structures to be burned must meet BRC engineering standards for burnable
       structures, or they shall not be burned.


24. BRC shall maintain an evacuation plan and include it in the 2017 Operations Plan.


25. BRC shall provide forward deployment of ESD during planned mass gatherings.


COORDINATION
26. BRC shall make a member of its Board, or authorized representative(s), available to
the BLM prior to the Event for planning coordination. This member of its Board, or



DOI-BLM-NV-W030-2017-0005-DNA                                                      Page 12
                                                                                    AR01322
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 16 of 227




authorized representative(s) will also be available to the BLM after the Event for After
Action Review coordination. BRC’s Board member or authorized representative(s) must
be authorized to represent and act on BRC’s behalf to coordinate as needed with the BLM,
law enforcement and other event cooperators on issues requiring action. BRC must provide
BLM with its authorized representative(s)/point of contact(s) by July 30, 2017.


The BLM’s representatives are the following;


Mark Hall – Authorized Officer
Mark Pirtle – Incident Commander
Logan Briscoe – Law Enforcement
(Note: The BLM representatives may use designees to represent them for certain
functions)


27. BRC, BLM and other agencies as shall be mutually deemed appropriate, shall cooperate
in the development of a Unified Command (UC) structure, including designation of “Tier
1” leadership positions, for the management of available safety, security and infrastructure
resources in the Event of an emergency incident. During the Event, Tier 1 members will
coordinate daily, as well as during the immediate pre and post operating period, (at a time
to be determined) with regard to all daily operating procedures as well as in the event of an
emergency threshold event, as defined in the Standard Operating Procedure (SOP). BRC
will ensure there is appropriate representation from BRC in the Tier 1 leadership, available
24 hours a day and 7 days a week during the Event and will provide the name(s) of BRC
representation to BLM by July 30, 2017. All UC operations will be managed from the Joint
Operations Center (JOC) unless it is deemed more appropriate by the Tier 1 leadership to
have an incident specific UC location.




28. Meetings required with affected parties:


       A. BRC shall confer with the following entities prior to the Event to address local



DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 13
                                                                                       AR01323
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 17 of 227




          issues and concerns: Washoe County Sheriff’s Office (WCSO), NDOT, Federal
          Aviation Administration, Washoe County Roads Department (WCRD), Nevada
          Highway Patrol and the Gerlach Volunteer Fire Department.


          B. A representative from BRC will meet with representatives from the BLM prior
          to the Event to coordinate logistics for operation of the communication compound.


          C. BRC shall meet with the Pyramid Lake Paiute Tribe to address concerns and
          impacts to Tribal reservation resources anticipated from the Event.


          D. BRC shall keep the BLM informed regarding progress on formal
          agreements/MOUs with affected Parties.


29. As described in the 2017 Operations Plan, BRC shall develop procedures and plans for
sanitation, emergency medical facilities and services, fire protection, security, participant
camping, traffic, access and parking control, illumination, water supply, food supply,
communication services, drones, lasers, burn perimeters and safety for the Event.


30. BRC will develop and implement a plan to address and prevent the exposure of minors
to adult activities at the Event. The plan should include measures such as educating and
requiring parents/guardians to supervise their children, zoning the city and making every
effort to educate adult related theme camps about the need for having a gatekeeper during
hours when the camp might not be suitable for minors. BRC will make a diligent effort to
enforce actions identified in the plan. A copy of the plan shall be provided to the BLM and
the Pershing County Sheriff’s Office (PCSO) within 10 days of the BLM’s grant of the
permit.


31. BRC shall develop and cooperate in the implementation of contingency plans for
operations of critical health and safety services under adverse conditions, including those
that could cause cancellation or temporary suspension of the Event. Such causes may
include adverse weather, natural or human caused disaster or social unrest. This effort shall



DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 14
                                                                                       AR01324
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 18 of 227




apply to participants within the Event area and en-route to and leaving the Event.


A. Prior to the event, BRC shall disseminate emergency information to participants via the
Burning Man Website, the Burning Man Survival Guide and any other appropriate media.


B. During the Event:


       i. Should Event cancellation be necessary, critical health and safety systems must
       be as operational as reasonably possible during the duration of any temporary
       suspension or until participants are able to leave the Event site and the
       Gerlach/Empire area.


       ii. BRC and the BLM will monitor forecast weather conditions. If weather forecasts
       suggest a high probability of adverse weather conditions that may result in
       disruptions to the Event, both parties in conjunction with other appropriate agencies
       and cooperators will follow response plans and maintain appropriate strategies and
       actions to deal with potential impacts on participants. In the case of natural disaster
       or civil unrest, response plans or appropriate strategies and actions will be initiated
       immediately after any disaster or unrest occurs.


       iii. BRC shall cooperate with the BLM and county law enforcement to warn
       participants headed into the Event of any closures or other restrictions.


       iv. BRC shall provide participants with current and projected conditions, allowed
       and prohibited actions deemed necessary for public health and safety as well as
       protection of the environment, and other appropriate public service announcements
       via BMIR, flyers, or loud speaker broadcasts as needed.


       v. If Event termination is required, an appropriate time frame will be established by
       the Tier 1 group and other cooperators to facilitate safe removal of people and
       property.



DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 15
                                                                                       AR01325
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 19 of 227




32. In cooperation with emergency services providers and law enforcement agencies, BRC
shall within a reasonable time after learning of them, notify the BLM and appropriate
agencies of all accidents related to the Event that occur before, during and after the Event
that result in death or personal injury requiring hospitalization. Accident reports involving
death or injury will be coordinated with the PCSO and the BLM.


33. BRC’s medical contractor shall report daily to the BLM and the Nevada Division of
Public and Behavioral Health, providing a numerical breakdown of patient categories and
transports, including a breakdown of reasons for transport; and no later than 60 days after
the Event shall provide to the BLM a written final statistical report of such medical cases.


34. Within 12 hours upon learning of any incident that occurs before, during or after the
Event that could possibly result in a liability claim, BRC shall confer with the BLM and as
deemed necessary by either party, submit a written incident report to the BLM.


35. BRC shall provide a minimum of two structural/brush-type fire engines, National
Wildfire Coordinating Group (NWCG) type 3-6. Engines and staff must meet NWCG or
NWSA (National Wildfire Suppression Association) standards for personnel and
equipment. These fire engines will be strategically placed within BRC as determined
necessary by the BRC fire contractor. BRC shall station a specialized emergency
firefighting vehicle at the airport during all times that the airport is open. BRC shall provide
modern industry-standard technical rescue, extrication and high-angle rescue capabilities
and equipment throughout pre- during- and post-event.




FEE SCHEDULE
36. The BLM shall collect a commercial use fee from BRC for the use of public lands for
the Event. The fee, as set by regulation 43 C.F.R. § 2930 and BLM Handbook H-2930-1
Special Recreation Permits, will be equal to 3% of the adjusted gross income derived from
the use authorized under the SRP, plus any applicable assigned site fee and/or exclusive



DOI-BLM-NV-W030-2017-0005-DNA                                                           Page 16
                                                                                         AR01326
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 20 of 227




use fee, plus cost recovery, including application fees. Through the Collections and Billing
System (CBS), the BLM will invoice BRC for a payment of at least 25% of the estimated
commercial use fee (i.e. 3% of estimated gross receipts). Payment must be received by the
BLM prior to the start of the Event. Determination of gross income will be based on all
payments received by BRC and its employees or agents for goods or services provided in
connection with commercial activities authorized by the SRP. BRC shall provide BLM
with an itemized detailed gross revenue report, prepared by a Certified Public Accountant,
including, but is not limited to, ticket sales, authorized contractors operating under the
Burning Man SRP, coffee and ice sales, revenue from filming and photography, Plug-and-
Play camps, fees associated with outside services and private donations received by BRC
for management of the Event on public lands.


The following schedule for payments will be used:


              Payment          Due Date                   Amount Due

                1.      10 days after permit is    25% of estimated
                        issued by BLM;             commercial use fees
                        generated in CBS.

                2.      January 31st, 2018 due     The remaining balance of
                        date in CBS.               commercial use fees


37. BRC shall provide BLM with an itemized gross revenue report for all ticket sales and
Event entry sales. The report will include the number of tickets sold in each category and
the price per ticket for the following categories as listed in the BRC "2017 Ticket
Structure":
                • PRE-SALE • MAIN SALE • DIRECTED GROUP SALES
              • OMG SALE • LOW INCOME PROGRAM • OTHER SALES


38. BRC is responsible for the cost recovery payment, consisting of the actual costs of



DOI-BLM-NV-W030-2017-0005-DNA                                                        Page 17
                                                                                      AR01327
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 21 of 227




administering the SRP, including all direct and indirect costs, in addition to the commercial
use fees. BRC must sign a Cost Recovery Agreement (CRA) within 10 days of the issuance
of the permit. 100% of the cost recovery fee estimate shall be received prior to the start of
the Event as provided in the 2017 CRA.


39. Any commercial vendors supplying goods or services directly to Burning Man
participants/theme camps at the Event must have a permit from the BLM.


40. Per 43 CFR 5.2 and Public Law 106-206, commercial film producers/companies and
commercial still photographers may need a permit from the BLM before they film/capture
images on the playa.


SANITATION
41. BRC shall ensure there are an adequate number and suitable placement of toilets as
needed throughout Black Rock City according to the 2017 Operations Plan and the Nevada
Division of Public and Behavioral Health’s Mass Gathering permit requirements, in
conjunction with the Nevada Revised Statute sanitation requirements. Throughout the
Event, restrooms shall be placed in strategic locations to accommodate participant’s needs.
Sufficient portable toilets must be supplied at areas likely to be used after dark. BRC shall
ensure the toilets in the open playa are adequately lit and visible during nighttime activities.
In conjunction with Mutant Vehicle mass gathering producers, BRC will stage sanitation
resources in the deep playa. BRC will manage restrooms near the Temple according to the
2017 Operations Plan.


42. BRC will educate participants about pumping limits, portable toilet locations and best
practices in desert camping. BRC shall continue to educate Event participants regarding
the importance of appropriate disposal of human waste prior to release of information
regarding the 2017 Event. BRC shall include a page on the Burning Man website that
specifies the appropriate disposal of human waste for participants using personal portable
toilets and provides information regarding the risks to human health of improperly disposed
of human wastes. BRC shall inform the Event participants on the legal ramifications to the



DOI-BLM-NV-W030-2017-0005-DNA                                                           Page 18
                                                                                         AR01328
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 22 of 227




individual and to the applicant of inappropriately disposed human waste including the
possible revocation of permits, see NAC 444.5466 Disposal of sewage; plumbing (for
Camping) and NAC 444.5492 (regarding provision of toilet facilities for mass gatherings).


TRAFFIC MANAGEMENT
43. BRC’s Traffic Management Plan will include detail on Burning Man’s traffic controls
during ingress and egress. This plan will be approved by the BLM authorized officer.


44. No more than 1,000 vehicles per hour shall be released from Black Rock City during
the exodus period to avoid deterioration of the external roadway system to an unacceptable
level of service (LOS E or F) (Note: Transportation engineers and planners commonly use
the term level of service (LOS) to measure and describe the operational status of a roadway
network. The Nevada Department of Transportation (NDOT) strives to maintain LOS D or
better on all of its roadways. LOS levels E and F are considered unacceptable by NDOT).


45. BRC shall allow any dispatched tow truck that is licensed to operate in the State of
Nevada to access the Event through the 12-mile access vendor’s gate for the purpose of
removing vehicles in need of repair and/or to carry out minor repairs to allow inoperable
vehicles to be driven away from the Event.


46. BRC shall provide a minimum of two post-event roadside crews to clean up litter and
debris along the roads and highways surrounding the Event with a focus on County Road
34 from the “8-Mile” entrance to State Road (SR) 447, SR 447 from the intersection with
County Road 34 to Wadsworth, from Gerlach to the California state line, and SR 446 from
Nixon to SR 445 near Sutcliffe. Weather, traffic and other safety concerns permitting, BRC
will begin this cleanup effort on Wednesday post-event and complete the effort by October
1, 2017. BRC representatives will also meet and confer with local entities that have
reported concerns about Event participants leaving trash, and BRC will work to mitigate
these issues in order to prevent a reoccurrence of complaints, and to promote Leave No
Trace ethics outside of the Event.




DOI-BLM-NV-W030-2017-0005-DNA                                                       Page 19
                                                                                     AR01329
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 23 of 227




47. BRC shall coordinate with NDOT and the Freeway Service Patrol to ensure that debris
removal is conducted according to NDOT standards and protocols. Off-site clean-up will
occur after the Event to gather trash discarded during the entire Event period. BRC shall
make best efforts to collect all trash that can be safely collected and will notify and
coordinate with the appropriate agencies for any remaining items in accordance with all
NDOT encroachments permits. Clean-up staff must wear appropriate safety vests and hats
and drive vehicles with flashing lights to ensure safety during trash collection.


48. In addition to patrolling SR-446 and SR-447 for event-related trash, BRC shall
coordinate with NDOT to compile a list of any other roadways or rest areas that need to be
cleared of Event-related trash. Additionally, BRC shall coordinate with Washoe County to
patrol County Road 34 and Jackson Lane from the Event site to the “Black Rock City Work
Ranch” in the Hualapai Valley, approximately 10 miles north of the Event site.


49. Prior to the Event, BRC shall coordinate with NDOT and the WCRD regarding the type
of traffic control devices and shall use such devices in accordance with both agencies
requirements. A copy of all necessary permits for encroachment within NDOT and WCRD
right-of-ways for temporary traffic control measures (i.e. speed limit trailers, etc.) shall be
provided to the BLM and to appropriate agencies/jurisdictions by BRC 30 days prior to the
start of the Event.


50. Flaggers shall be used at the intersection of SR-447 and SR-427 to provide for greater
public safety within the Pyramid Lake Paiute Tribal land.


51. BRC shall cooperate with WCSO and NDOT to request a temporary speed limit
reduction through the town of Empire. The BLM recommends a posted maximum speed
limit of 25 mph. A reduced speed limit would improve the safety of parking along SR-447
through Empire and pedestrians crossing the roadway.


52. BRC shall provide traffic control, using traffic control devices as determined by WCRD
and NDOT, at County Road 34 entrances/exits to the Event, the "Y" intersection of SR-



DOI-BLM-NV-W030-2017-0005-DNA                                                          Page 20
                                                                                        AR01330
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 24 of 227




447/County Road 34 and in the towns of Gerlach and Empire during heavy traffic periods.


53. To reduce impacts to the tribal land located along the access routes, BRC shall
coordinate with the Pyramid Lake Paiute Tribe. BRC shall work with the Pyramid Lake
Paiute Tribe in developing the applicant’s plan to increase public awareness and
educational campaigns about Leave No Trace® on tribal land, including for example,
signage on roads, Public Service Announcements on BMIR, blog-posts, etc. Also, BRC
shall continue to support and promote tribal enterprises that are setup to collect participant
trash and recycling for a fee, which also helps with economic benefits of the region.


54. Event speed limits shall be posted on both Gate Road and the 12-Mile/Point 1 Road.
BRC will provide clearly identifiable mileage markers on Gate Road to facilitate
emergency response. Will-call area shall have an organized layout including signage.


55. BRC shall delineate the perimeter edges and ends of the NV-88 runways, with visible
safety cones, as specified in the annual Operations Plan.


COMPLIANCE INSPECTIONS
56. BRC’s operation and compliance with the terms, conditions and Special Stipulations
of the SRP will be evaluated through performance inspections before, during and following
the Event. All campsites, vendor operating areas, commercial film/still photography
production areas and permittee operating areas are subject to compliance checks to monitor
environmental, vending and film/still photography compliance-related stipulations. This
includes the Department of Public Works, First Camp, Heavy Equipment Yards and the
United Site Services Operation Area, among others.


57. BRC shall coordinate with the BLM and any other relevant agency to monitor
environmental protection measures identified in these Special Stipulations, the closure
order and Operations Plan. BRC personnel shall participate in a combined Environmental
Compliance Team, which will be responsible for monitoring environmental protection
measures within the closure area during the entire Event. The Environmental Compliance



DOI-BLM-NV-W030-2017-0005-DNA                                                          Page 21
                                                                                        AR01331
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 25 of 227




Team is a combination of the BLM and BRC’s Earth Guardians, Black Rock Rangers,
ESD/Fire Safety and Playa Restoration Crew. Each of these BRC departments will work
through a central point person to document and mitigate all violations of environmental
protection measures within 24 hours of the violation being brought to BRC’s attention. The
2017 Operations Plan shall describe the monitoring, communication, and mitigation
protocols for the Environmental Compliance Team that will include, but are not limited to:


       A. Trash fence integrity;


       B. Appropriate campfire containment measures and prohibitions;


       C. Protection of archaeological resources;


       D. Camping within designated areas only;


       E. Grey and black water dumping prohibitions;


       F. Proper trash removal and cleanup;


       G. Mitigation of vehicle oil dripping;


       H. Promotion of Leave No Trace ethics;


       I. Motorized vehicle, motorcycle and ATV limitations and prohibitions as they
       relate to environmental compliance and possible impacts;


       J. Appropriate disposal of human waste; and


       K. Burn containers raised off the playa.


58. BRC shall make personnel available immediately after the end of the post-event



DOI-BLM-NV-W030-2017-0005-DNA                                                      Page 22
                                                                                    AR01332
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 26 of 227




cleanup period, and if deemed appropriate by the BLM, during the spring following the
Event, to inspect the site with the BLM to determine any latent adverse impacts, such as
pit depressions, bumps, depressions from roadways, ruts from vehicular traffic, or
surfacing buried materials, to ensure that the site is returned to pre-event condition.


59. Inspections of the Event site, in the fall post-event, will be coordinated by the BLM
using randomly placed transects throughout the site and a measurable cleaning standard.
The inspecting party will intensively collect debris found on the ground within each
transect. A follow-up spring inspection will be conducted only when deemed necessary by
the BLM. The Post-Event Cleanup Standard shall be the average total surface area of debris
collected from either the fall or spring transects will not exceed the equivalent of an average
of 1 square foot per acre from identified inspection areas.


60. BRC may make a written request for an extension of time for the completion of the
cleanup if weather or some other catastrophe interferes with access to the site for cleanup
purposes. The BLM authorized officer may consider such a request.


61. If cleanup studies indicate the Post-Event Cleanup Standard has been or is likely to be
exceeded, the permit will be suspended until the site has been cleaned up to a level not to
exceed 50% of the standard and the Operations Plan includes reasonable measures to assure
that the Post-Event Cleanup Standard will not be exceeded during the life of the permit.


New stipulations concerning film permits were added to the list of special stipulations since
it has come to the BLM’s attention that there are potential commercial uses of images taken
during the Event.


B. Land Use Plan (LUP) Conformance


The proposed action in conformance with the applicable LUP because it is specifically
provided for the following LUP decisions:




DOI-BLM-NV-W030-2017-0005-DNA                                                             Page 23
                                                                                           AR01333
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 27 of 227




Resource Management Plan for Black Rock Desert-High Rock Canyon Emigrant Trails
National Conservation Area and Associated Wilderness, and other Contiguous Lands in
Nevada. Date Approved: July 2004


The following RMP recreation decisions were cited in the Burning Man 2012-2016 Special
Recreation Permit EA, DOI-BLM-NV-W030-2012-0007 and are cited again here because
of the relevance of this action to the Burning Man SRP. As this action is needed for the
implementation, and therefore an integral feature of the Burning Man SRP, these decisions
are relevant.


Recreation decisions REC-21 through REC-27 apply to the issuance of SRPs:


REC-21: All recreation permittees will be required to adhere to Tread Lightly! and Leave-
No-Trace® principles. Permit stipulations will emphasize the Tread Lightly! and Leave-
No-Trace® principles.


REC-22: Permits will be assigned to one of four classes of permitted activities (I - IV). A
description of the classification system is provided in Appendix J of the RMP. (The Event
is a Class IV event).


REC-23: SRPs will be limited to certain geographic areas based on the permit class that
the proposal is given. (See Table 2-9 and Map 2-15 of the RMP). (Class IV events, which
are the largest events, are allowed in the Permit area of the Front Country Zone).


REC-24: To maintain solitude on northern portions of the playa, Class III and IV permitted
activities will be concentrated on or near the South Playa. Northern portions of the playa
may be made available for Class III and IV permits when playa conditions are unsuitable
or public safety or public access may be compromised.


REC-25: SRPs will be authorized at times, in locations and for durations consistent with
providing opportunities for solitude and full public access to the playa for at least one-half



DOI-BLM-NV-W030-2017-0005-DNA                                                          Page 24
                                                                                        AR01334
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 28 of 227




of the summer season (Memorial Day through Labor Day). The number of SRPs issued
could be limited to protect resources or the visitor experience.


REC-26: Two Class III and IV events may occur simultaneously, but only one may be a
Class IV event.


REC-27: No more than two access points to the playa will be closed on the same weekend
in conjunction with permitted events. (Issuance of a permit for the Event would be
consistent with the RMP).


C. Identify applicable National Environmental Policy Act (NEPA) documents and
other related documents that cover the proposed action.


DOI-BLM-NV-W030-2012-0007-EA, Burning Man 2012-2016 SRP; DR dated 06/12/2012
and FONSI dated 06/12/2012.


D. NEPA Adequacy Criteria


1. Is the new proposed action a feature of, or essentially similar to, an alternative analyzed
in the existing NEPA documents(s)? Is the project within the same analysis area, or if the
project location is different, are the geographic and resource conditions sufficiently similar
to those analyzed in the existing NEPA document(s)? If there are differences, can you
explain why they are not substantial?


Yes. The Event portion, including proposed population, of this action was analyzed in the
2012-2016 Burning Man EA. The proposed modifications of the stipulations are consistent
with and meet intent of the stipulations developed in the above cited EA. While this year’s
Event is outside the time period analyzed in the 2012-2016 Burning Man EA, nothing about
the 2017 Event has changed from the analysis in the existing NEPA document.


2. Is the range of alternatives analyzed in the existing NEPA documents(s) appropriate



DOI-BLM-NV-W030-2017-0005-DNA                                                          Page 25
                                                                                        AR01335
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 29 of 227




with respect to the new proposed action, given current environmental concerns, interests,
and resource values?


Yes. The alternatives analyzed in 2012 are appropriate for this action. The magnitude and
duration of this proposal is within the same scope of the 2012-2016 Burning Man EA and
therefore does not warrant further development of alternatives.


3. Is the existing analysis valid in light of any new information or circumstances (such as,
rangeland health standard assessment, recent endangered species listings, updated lists of
BLM-sensitive species)? Can you reasonably conclude that new information and new
circumstances would not substantially change the analysis of the new proposed action?


Yes. At the present time, there is no new information or changed circumstances for the
2017 Event that would substantially change the existing analyses. The information used to
support the 2012-2016 EA analysis was conducted in 2011 and 2012 making the
information current.


On October 2, 2015, the U.S. Fish and Wildlife Service (FWS) determined that the Greater
Sage-Grouse (GRSG) did not warrant protection under the Endangered Species Act (ESA);
therefore, the GRSG was not listed as Endangered or Threatened and in addition, the FWS
withdrew the species from the Candidate Species List. This finding was due to the
conservation efforts implemented by Federal, State and private landowners, including the
BLM Nevada and Northern California GRSG Approved RMP Amendment and Final
Environmental Impact Statement (FEIS), Record of Decision signed September 22, 2015.
The RMP identifies GRSG guidance and defines three types of habitat, which include
Priority Habitat Management Areas (PHMA), General Habitat Management Areas
(GHMA), and Other Habitat Management Areas (OHMA). Given the new information on
GRSG, the proposed action would occur outside of PHMA, GHMA and OHMA.
Therefore, the analyses conducted in existing NEPA documents are still valid because the
Proposed Action is outside of and would not affect any designated GRSG habitat.




DOI-BLM-NV-W030-2017-0005-DNA                                                        Page 26
                                                                                      AR01336
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 30 of 227




During the winter and spring of 2017, the closure area was flooded by rain and snow melt
run-off. As late as the end of June, satellite imagery and on the ground observations
indicated that parts of the closure area defined in the 2012 EA were still flooded. However,
more recent satellite imagery and field observations in July indicate that the playa surface
is dry. To protect public health and safety and to ensure that the playa is not subjected to
unnecessary and undue degradation, both BRC and BLM contracted with
geomorphologists and engineers to assess the playa’s surface conditions. Augering found
groundwater anywhere from 4 feet to 8.5 below the ground surface of the playa, or in some
locations not at all. The optimal soil moisture range of the playa soils are 21%-35%.
Thirteen auger samples were pulled on July 20, 2017 from different locations across the
closure area, and moisture levels were measured at 0”-3”, 8”-14”, and 20”-24”. Twenty-
seven out of 39 were within the optimal soil moisture range for the playa soils. Eight out
of 12 had less soil moisture than optimum. Anchor testing indicates that the playa has pull-
out loads of 7,000 to 8,000 pounds. All this data suggests that the playa is in normal
condition and is comparable to previous years, thus the analysis in the 2012-2016 Burning
Man EA is valid.


4. Are the direct, indirect and cumulative effects that would result from implementation of
the new proposed action similar (both quantitatively and qualitatively) to those analyzed
in the existing NEPA document?


Yes. At the present time, there is no new information or changed circumstances that would
substantially change from the direct, indirect or cumulative effects analyzed in the existing
EAs. The magnitude and duration of this proposal is within the same scope of the 2012-
2016 Burning Man EA and therefore does not warrant further analysis.


5. Are the public involvement and interagency review associated with existing NEPA
document(s) adequate for the current proposed action?


Yes, the public involvement and interagency reviews associated with the existing NEPA
documents are adequate for the current proposed action. The decision based on this DNA



DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 27
                                                                                       AR01337
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 31 of 227




will be shared with those involved with the Burning Man EA as well as Burning Man
Cooperators. The decision record will be posted for the general public in ePlanning with a
link from the Winnemucca District webpage.


Burning Man Preliminary EA


On March 16, 2012, the Preliminary EA was posted on the Winnemucca District Office
NEPA webpage for a 30-day public review period. Additionally, BLM sent a letter to
interested parties requesting substantive comments on the Preliminary EA by April 16,
2012. BLM received 42 comment letters from agencies, organizations, businesses and
individuals. As a result of substantive comments from the applicant, NDOT, Pyramid Lake
Paiute Tribe and individuals, revisions were made to the EA. For a list of notable
modifications that were made to the EA in response to substantive comments, see the 2012
DR.




DOI-BLM-NV-W030-2017-0005-DNA                                                      Page 28
                                                                                    AR01338
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 32 of 227




E. Persons/Agencies/BLM Staff Consulted
                      Resource/Agency
    Name /Title            Represented                   Signature/Date                Comments
 Kathy Ataman      Cultural     Resources    /
                   Paleontological / NCA         /s/ Mark E. Hall 7/28/2017
 Robin Sears       Recreation                    /s/ Robin Sears 7/27/17

 Chelsea McKinney Visual Resources               /s/ Chelsea McKinney 7/27/17
 Kurt Miers        Waste, Hazardous or /s/ MCV – PM               0k MEH 7/30/2017   See attached e-mail
                                                                                     from   K.    Miers
                   Solid
                                                                                     MEH 7/30/2017

 Michael           Fire Fire                     /s/ Brock Uhlig 7/28/17
 McCampbell
 MCV Brock Uhlig
 FMO
 Rob Burton        Soils, Water, Air             /s/ Rob Burton 7/27/2017
 Craig Nicholls    Air Quality                   /s/ Craig L. Nicholls 7/26/17
 Kathy Cadigan     T&E,       SSS,     Wildlife /s/ K Cadigan 7/27/2017
                   habitat
 Duane Bayes       Minerals                      /s/ Steve Sappington 7/28/2017
 Michael           Invasive,         Non-native /s/ Rob Burton HRFO/AFM/NR
 McCampbell        species (plants/animals)      signing for M. McCampbell
                                                 7/27/2017
 Bob Gibson        Hydrology                     /s/ Robert Gibson 7/27/2017

 Sandi Gracia      Wilderness / WSA / /s/ Kenneth Shedden 7/28/2017
 Kenneth Shedden   LWC
 Josh Sidon        Social Values /               /s/ Josh Sidon 7/27/2017
                   Economics;
                   Environmental Justice
 Zwaantje Rorex    GIS                           /s/ Zwaantje Rorex 7/27/2017




DOI-BLM-NV-W030-2017-0005-DNA                                                        Page 29
                                                                                      AR01339
  Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 33 of 227




Based on the review documented above, I conclude that this proposal conforms to the
applicable land use plan and that the NEPA documentation fully covers the proposed action
and constitutes BLM' compliance with the requirements of the NEPA.


 x   Conclusion      (If you found that one or more of these criteria is not met, you will
     not be able to check this box.)


Based on the review documented above, I conclude that this proposal conforms to the
applicable land use plan and that the NEPA documentation fully covers the proposed action
and constitutes BLM's compliance with the requirements of the NEPA.


     /s/ Michael Vermeys                              7/28/17
_____________________________________________________
Signature of Project Lead                             Date




       /s/ Mark E Hall                                29 July 2017
_____________________________________________________
Signature of NEPA Coordinator                         Date




       /s/ Mark E Hall                                30 July 2017
________________________________________________
Signature of the Authorized Officer                   Date




Note: The signed Conclusion on this Worksheet is part of an interim step in the BLM's
internal decision process and does not constitute an appealable decision. However, the
lease, permit, or other authorization based on this DNA is subject to protest or appeal under
43 CFR Part 4 and the program-specific regulations.



DOI-BLM-NV-W030-2017-0005-DNA                                                         Page 30
                                                                                       AR01340
               Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 34 of 227
                                                For Internal Use Only                                                     1
                                                      BM 2017
     CRA Labor Worksheet: Based on 4 days Pre Event, 9 days Main Event, 3 days Post Event Operations

P: Planning Only

P&C: Planning and Closeout

O: Operations

Note: OT Rate used in Worksheet is labor code 113 because of BLM’s Mission Critical Designation status.




     Position/Name             Hours           Total Hrs            Hourly Rate             Amount          Estimated
      (Civilian Ops)                          By Category                             Reg Hrs & OT Hrs         Total
                                                                                                             Amount
                                             P&O/ Reg Hrs       Reg rate w Cola &         Reg Rate x Reg
                              P/Hours
                                                                      Bens                    Hours
                             O/Hours                                                                         (Reg + OT)
                           Total Hours

                                                                      OT rate         OT Rate x OT Hours
                                               O/ OT Hrs
                                                                                               (x 1.5)
                           P&C Hrs Regular                      $          80.45
                                                                                      $         18,986.20
                           180        Hrs              236
AO - GS 13/5               O Hrs - 76                                                                       $20,607.20

                             Total - 256   OT Hours        20   $             81.05 $            1,621.00
                             P&C/Hrs -
                                       Regular Hrs     565      $             56.45 $           31,894.25
                               349
                           O/Hrs - 466
IC - GS 11/5                                                                                                $46,111.75
                             Total - 815
                                           OT Hours    250      $             56.87   $         14,217.50
                             P&C/Hrs -
                                       Regular Hrs     260      $             67.65 $           17,589.00
                               140
                           O/Hrs - 290                                  ___                   ___
Civ OC - GS 12/5                                       170                                                  $29,176.20
                             Total - 430   OT Hours             $             68.16 $           11,587.20



                             P&C/Hrs -
                                       Regular Hrs     360      $             80.45 $           28,962.00
                               240
                           O/Hrs - 290
Comm Sup - GS 13/5                                                                                          $42,740.50
                             Total - 530   OT Hours    170      $             81.05 $           13,778.50




                                                                                                            AR01472
             Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 35 of 227
                                           For Internal Use Only                                      2
                                                 BM 2017

                        P&C/Hrs - 0 Regular Hrs    72     $        67.65 $    4,870.80

                        O/Hrs - 170
Comp Sup - GS 12/5                                                                       $11,550.48
                        Total - 170   OT Hours     98     $        68.16 $    6,679.68


                        P&C/Hrs -
                                  Regular Hrs     176     $        46.66 $    8,212.16
                           48
                        O/Hrs - 262
Disp CM - GS 9/5                                                                         $14,511.50
                        Total - 310   OT Hours    134     $        47.01 $    6,299.34



                        P/Hrs - 16 Regular Hrs    160     $        56.45 $    9,032.00

                        O/Hrs - 317
Log Sup - GS 11/5                                                                        $18,870.51
                        Total - 333   OT Hours    173     $        56.87 $    9,838.51


                        P&C/Hrs -
                                  Regular Hrs     176     $        80.45 $   14,159.20
                           56
                        O/Hrs - 290
ComL - GS 13/5                                                                           $27,937.70
                        Total - 346   OT Hours    170     $        81.05 $   13,778.50


                        P&C/Hrs -
                                  Regular Hrs     248     $        56.45 $   13,999.60
                          120
                        O/Hrs - 288
IT Spec - GS 11/5                                                                        $23,098.80
                        Total - 408   OT Hours    160     $        56.87 $    9,099.20


                        P&C/Hrs -
                                  Regular Hrs     224     $        56.45 $   12,644.80
                           96
                        O/Hrs - 288
IT Security - GS 11/5                                                                    $21,744.00
                        Total - 384   OT Hours    160     $        56.87 $    9,099.20


                        P&C/Hrs -
                                  Regular Hrs     168     $        56.45 $    9,483.60
                           40
                        O/Hrs - 316
Com Tech GS 11/5                                                                         $20,175.16
                        Total - 356   OT Hours    188     $        56.87 $   10,691.56




                                                                                         AR01473
                Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 36 of 227
                                               For Internal Use Only                                      3
                                                     BM 2017

                           P/Hrs - 0    Regular Hrs   128     $        56.45 $    7,225.60

                          O/Hrs - 316
Com Tech - GS 11/5                                                                           $17,917.16
                          Total - 316    OT Hours     188     $        56.87 $   10,691.56



                           P/Hrs - 0    Regular Hrs   128     $        56.45 $    7,225.60

                          O/Hrs - 316
Com Tech - GS 11/5                                                                           $17,917.16
                          Total - 316    OT Hours     188     $        56.87 $   10,691.56



                           P/Hrs -0     Regular Hrs   128     $        56.45 $    7,225.60

                          O/Hrs - 316
Com Tech - GS 11/5                                                                           $17,917.16
                          Total - 316    OT Hours     188     $        56.87 $   10,691.56



Com Tech – GS 11/5         P/Hrs - 0    Regular Hrs    40     $        56.45 $    2,258.00

(Pre & Post Only)         O/Hrs - 80                                                         $20,857.60
                          Total - 80     OT Hours      40     $        56.87 $    2,274.80

                           P/Hrs - 8    Regular Hrs    64     $        67.65 $    4,329.60

                          O/Hrs - 128
Safety Off - GS 12/5                                                                         $9,237.12
                          Total - 136    OT Hours      72     $        68.16 $    4,907.52


                          P&C/Hrs -
                                    Regular Hrs       136     $        38.14 $    5,187.04
                             80
                          O/Hrs - 106
Admin Assist - GS 7/5                                                                        $7,108.54
                          Total - 186    OT Hours      50     $        38.43 $    1,921.50


                          P&C/Hrs -
                                    Regular Hrs       136     $        67.65 $    9,200.40
                             56
                          O/Hrs - 132
PIO - GS 12/5                                                                                $12,744.72
                          Total - 188    OT Hours      52     $        68.16 $    3,544.32


                           P/Hrs -40 Regular Hrs      128     $        56.45 $    7,225.60

                          O/Hrs - 164
GIS - GS 11/5                                                                                $11,547.72
                          Total - 204    OT Hours      76     $        56.87 $    4,322.12




                                                                                             AR01474
                Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 37 of 227
                                               For Internal Use Only                                      4
                                                     BM 2017
                          P&C/Hrs -
                                    Regular Hrs       240     $        56.45 $   13,548.00
                            200

CompVend - GS 11/5        O/Hrs - 138                                                        $19,121.26

                          Total - 338    OT Hours      98     $        56.87 $    5,573.26

CompVend - GS 11/5         P/Hrs -0     Regular Hrs    64     $        56.45 $    3,612.80

(Pre & Post Only)         O/Hrs - 112
                                                                                             $6,342.56
                          Total - 112    OT Hours      48     $        56.87 $    2,729.76



                           P/Hrs -0     Regular Hrs    72     $        56.45 $    4,064.40

                          O/Hrs - 148
CompEnv - GS 11/5                                                                            $8,386.52
                          Total - 148    OT Hours      76     $        56.87 $    4,322.12



                           P/Hrs -0     Regular Hrs    72     $        56.45 $    4,064.40

                          O/Hrs - 148
CompEnv - GS 11/5                                                                            $8,386.52
                          Total - 148    OT Hours      76     $        56.87 $    4,322.12



CompEnv - GS 9/5          P/Hrs - 80 Regular Hrs      144     $        46.66 $    6,719.04

(Pre & Post Only)         O/Hrs - 112
                                                                                             $8,975.52
                          Total - 192    OT Hours      48     $        47.01 $    2,256.48



                           P/Hrs - 0    Regular Hrs   176     $        56.45 $    9,935.20

                          O/Hrs - 349
Log - GS 11/5                                                                                $19,773.71
                          Total - 349    OT Hours     173     $        56.87 $    9,838.51



                           P/Hrs -0     Regular Hrs   104     $        46.66 $    4,852.64

                          O/Hrs - 216
Log - GS 9/5                                                                                 $10,117.76
                          Total - 216    OT Hours     112     $        47.01 $    5,265.12




                                                                                             AR01475
               Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 38 of 227
                                               For Internal Use Only                                                  5
                                                     BM 2017

                           P/Hrs -0     Regular Hrs   104     $        46.66 $             4,852.64

                          O/Hrs - 216
Log - GS 9/5                                                                                            $10,117.76
                          Total - 216    OT Hours     112     $        47.01 $             5,265.12



                           P/Hrs -0     Regular Hrs    40     $        46.66 $             1,866.40

Log Runner - GS 9/5       O/Hrs - 88                                                                     $4,122.88
                          Total - 88     OT Hours      48     $        47.01 $             2,256.48


                          P/Hrs -0      Regular        88
                                                              $        67.65 $             5,953.20
                                        Hrs
IMARS - GS 12/5           O/Hrs -       OT Hours      115                                               $13,791.60
                                                              $        68.16 $             7,838.40
                          203
                          Total 203
                          P&C/Hrs -
                                    Regular Hrs       128     $        67.65 $             8,659.20
                             40
IMARS - GS 12/5           O/Hrs - 203 OT Hours        115     $        68.16 $             7,838.40     $16,497.60

                           Total 243

IMARS – GS 11/5            P/Hrs - 0    Regular Hrs    80     $        56.45 $             4,516.00

(Off Site/Part Time)      O/Hrs - 80 OT Hours          0      $        79.03   $                    -    $4,516.00
                           Total 80
                          P&C/Hrs -
Financial Support                    Regular Hrs      160     $        67.65 $           10,824.00
                             160
GS 12/5                   O/Hrs - 0
Planning/Closeout Only-                                0                                                $10,824.00
                          Total - 160    OT Hours             $        68.16       OT total - N/A
Not on Playa

                          P&C/Hrs -
Contracting Support                 Regular Hrs       120     $        56.45 $             6,774.00
                            120
GS 11/5                   O/Hrs - 0
Planning/Closeout Only-                                0                                                 $6,774.00
                          Total - 120    OT Hours             $        56.87       OT total - N/A
Not on Playa

                                                                                                         Total Civ
                                                                                                           Ops

                                                                                                        $518,911.47




                                                                                                        AR01476
              Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 39 of 227
                                              For Internal Use Only                                                  6
                                                    BM 2017
     Position/Name           Hours           Total Hrs            Hourly Rate         Amount           Estimated
         (LE Ops)                                                                 Reg Hrs & OT Hrs        Total
                                            By Category
                                                              Reg rate w Cola &
                                                                                                        Amount
                                                                    Bens
                                                                                    Reg Rate x Reg
                            P/Hours                           & LE LEAP or AUO
                                                                                        Hours
                            O/Hours        P&O/ Reg Hrs                                                 (Reg + OT)
                           Total Hours

                                                                    OT rate       OT Rate x OT Hours
                                             O/ OT Hrs
                                                                                         (x 1.5)
                           P&C/Hrs -     Regular
                                                     280      $           67.65 $         18,942.00
                             160          Hours
                           O/Hrs - 236
LE OC - GS 12/5                                                                                        $29,928.36
                           Total - 396   OT Hours    116      $           94.71 $         10,986.36


                           P&C/Hrs -     Regular
                                                     620      $           67.65 $         41,943.00
                             500          Hours
                           O/Hrs - 236
LE PM - GS 12/5                                                                                        $52,929.36
                           Total - 736   OT Hours    116      $           94.71 $         10,986.36


                           P&C/Hrs -     Regular
                                                     112      $           80.45 $          9,010.40
                              32          Hours
                           O/Hrs - 152
LE POC (Day) - GS 13/5                                                                                 $17,119.76
                           Total - 184   OT Hours        72   $          112.63 $          8,109.36


                                         Regular
                            P/Hrs - 0                    80   $           80.45 $          6,436.00
                                          Hours
LE POC (Night) - GS 13/5   O/Hrs - 152                                                                 $14,545.36

                           Total - 152   OT Hours        72   $          112.63 $          8,109.36
                           P&C/Hrs -     Regular
                                                     144      $           80.45 $         11,584.80
                              24          Hours
                           O/Hrs - 216
LE INVC - GS 13/5                                                                                      $22,397.28
                           Total - 240   OT Hours        96   $          112.63 $         10,812.48


                                         Regular
LE PC (Day) - GS 12/5      P/Hrs - 16                152      $           67.65 $         10,282.80
                                          Hours
(Pre, Main)                O/Hrs - 245                                                                 $20,606.19

                           Total - 261   OT Hours    109      $           94.71 $         10,323.39



                                                                                                       AR01477
               Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 40 of 227
                                            For Internal Use Only                                       7
                                                  BM 2017
                                       Regular
LE PC (Swing- GS 12/5    P/Hrs - 16                176     $        67.65 $    11,906.40
                                        Hours
(Pre, Main, Post)        O/Hrs - 284
                                                                                           $23,650.44
                         Total - 300   OT Hours    124     $        94.71 $    11,744.04


                                       Regular
LE PC (Night)- GS 12/5   P/Hrs - 16                144     $        67.65 $     9,741.60
                                        Hours
(Main, Post)             O/Hrs - 232
                                                                                           $19,591.44
                         Total - 248   OT Hours    104     $        94.71 $     9,849.84


                         P&C/Hrs -     Regular
                                                    68     $        80.45 $     5,470.60
                            12          Hours
                         O/Hrs - 151
LE MEDL - GS 13/5                                                                          $16,170.45
                         Total - 163   OT Hours     95     $        112.63 $   10,699.85


                                       Regular
                          P/Hrs - 0                 56     $        67.65 $     3,788.40
                                        Hours
                         O/Hrs - 151
LE MED - GS 12/5                                                                           $12,785.85
                         Total - 151   OT Hours     95     $        94.71 $     8,997.45


                                       Regular
                          P/Hrs - 0                 96
                                        Hours
LE MED HHS               O/Hrs - 167                                                       IAA Funded

                         Total - 167   OT Hours     71
                                       Regular
                          P/Hrs - 0                 96
                                        Hours
LE MED HHS               O/Hrs - 167                                                       IAA Funded

                         Total - 167   OT Hours     71
                         P&C/Hrs -     Regular
                                                   216     $        67.65 $    14,612.40
                           120          Hours
                         O/Hrs - 211
LE Evidence - GS 12/5                                                                      $25,504.05
                         Total - 331   OT Hours    115     $        94.71 $    10,891.65


                                       Regular
                         P/Hrs - 56                144     $        56.45 $     8,128.80
                                        Hours
LE Evidence - GS 11/5    O/Hrs - 170                                                       $17,217.25

                         Total - 259   OT Hours    115     $        79.03 $     9,088.45




                                                                                           AR01478
             Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 41 of 227
                                          For Internal Use Only                                      8
                                                BM 2017
                                     Regular
                        P/Hrs - 0                 72     $        80.45 $    5,792.40
                                      Hours
                       O/Hrs - 144
LE OPR - GS 13/5                                                                        $13,901.76
                       Total - 144   OT Hours     72     $        112.63 $   8,109.36


                       P&C/Hrs -     Regular
LE INV Sup - GS 12/5                             128     $        67.65 $    8,659.20
                          56          Hours
TAC                    O/Hrs - 153
                                                                                        $16,330.71
                       Total - 209   OT Hours     81     $        94.71 $    7,671.51


                                     Regular
                        P/Hrs - 0                 72     $        67.65 $    4,870.80
                                      Hours
                       O/Hrs - 137
LE INV Sup - GS 12/5                                                                    $11,026.95
                       Total - 137   OT Hours     65     $        94.71 $    6,156.15


                                     Regular
                        P/Hrs - 0                 72     $        67.65 $    4,870.80
                                      Hours
                       O/Hrs - 137
LE INV Sup - GS 12/5                                                                    $11,026.95
                       Total - 137   OT Hours     65     $        94.71 $    6,156.15


                                     Regular
                        P/Hrs - 0                 72     $        67.65 $    4,870.80
                                      Hours
                       O/Hrs - 137
LE INV Sup - GS 12/5                                                                    $11,026.95
                       Total - 137   OT Hours     65     $        94.71 $    6,156.15


                                     Regular
                        P/Hrs - 0                 72     $        67.65 $    4,870.80
                                      Hours
LE INV Sup - GS 12/5   O/Hrs - 137                                                      $11,026.95

                       Total - 137   OT Hours     65     $        94.71 $    6,156.15
                                     Regular
                        P/Hrs - 0                 72     $        67.65 $    4,870.80
                                      Hours
LE INV Sup - GS 12/5   O/Hrs - 137                                                      $11,026.95

                       Total - 137   OT Hours     65     $        94.71 $    6,156.15
                                     Regular
                        P/Hrs - 0                 72     $        67.65 $    4,870.80
                                      Hours
LE INV - GS 12/5       O/Hrs - 137                                                      $11,026.95

                       Total - 137   OT Hours     65     $        94.71 $    6,156.15




                                                                                        AR01479
              Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 42 of 227
                                           For Internal Use Only                                     9
                                                 BM 2017
                                      Regular
                         P/Hrs - 0                 72     $        67.65 $   4,870.80
                                       Hours
                        O/Hrs - 137
LE INV - GS 12/5                                                                        $11,026.95
                        Total - 137   OT Hours     65     $        94.71 $   6,156.15


                                      Regular
                        P/Hrs - 16                 88     $        67.65 $   5,953.20
                                       Hours
                        O/Hrs - 137
LE PAT PS - GS 12/5                                                                     $12,109.35
                        Total - 153   OT Hours     65     $        94.71 $   6,156.15


                                      Regular
                        P/Hrs - 16                 88     $        67.65 $   5,953.20
                                       Hours
                        O/Hrs - 137
LE PAT PS - GS 12/5                                                                     $12,109.35
                        Total - 153   OT Hours     65     $        94.71 $   6,156.15


                                      Regular
                        P/Hrs - 16                 88     $        67.65 $   5,953.20
                                       Hours
                        O/Hrs - 137
LE PAT PS - GS 12/6                                                                     $12,109.35
                        Total - 153   OT Hours     65     $        94.71 $   6,156.15


                                      Regular
                        P/Hrs - 16                 88     $        67.65 $   5,953.20
                                       Hours
                        O/Hrs - 137
LE PAT PS - GS 12/7                                                                     $12,109.35
                        Total - 153   OT Hours     65     $        94.71 $   6,156.15


                                      Regular
                        P/Hrs - 16                 88     $        67.65 $   5,953.20
                                       Hours
LE PAT PS - GS 12/5     O/Hrs - 137                                                     $12,109.35

                        Total - 153   OT Hours     65     $        94.71 $   6,156.15
                                      Regular
                        P/Hrs - 16                 88     $        67.65 $   5,953.20
                                       Hours
LE PAT PS - GS 12/5     O/Hrs - 137                                                     $12,109.35

                        Total - 153   OT Hours     65     $        94.71 $   6,156.15
                                      Regular
LE PAT - GS 11/5         P/Hrs - 8                112     $        56.45 $   6,322.40
                                       Hours
(Pre, Main)             O/Hrs - 189                                                     $13,039.95
K9                      Total - 197   OT Hours     85     $        79.03 $   6,717.55




                                                                                        AR01480
              Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 43 of 227
                                           For Internal Use Only                                  10
                                                 BM 2017
                                      Regular
LE PAT - GS 11/5         P/Hrs - 8                112     $        56.45 $   6,322.40
                                       Hours
(Pre, Main)             O/Hrs - 189
                                                                                        $13,039.95
K9                      Total - 197   OT Hours     85     $        79.03 $   6,717.55


                                      Regular
LE PAT - GS 11/5         P/Hrs - 8                112     $        56.45 $   6,322.40
                                       Hours
(Pre, Main)             O/Hrs - 189
                                                                                        $13,039.95
K9                      Total - 197   OT Hours     85     $        79.03 $   6,717.55


                                      Regular
LE PAT - GS 11/5         P/Hrs - 0                104     $        56.45 $   5,870.80
                                       Hours
(Pre, Main)             O/Hrs - 189
                                                                                        $12,588.35
                        Total - 189   OT Hours     85     $        79.03 $   6,717.55


                                      Regular
LE PAT - GS 11/5         P/Hrs - 0                104     $        56.45 $   5,870.80
                                       Hours
(Pre, Main)             O/Hrs - 189
                                                                                        $12,588.35
                        Total - 189   OT Hours     85     $        79.03 $   6,717.55


                                      Regular
LE PAT - GS 11/5         P/Hrs - 0                104     $        56.45 $   5,870.80
                                       Hours
(Pre, Main)             O/Hrs - 189
                                                                                        $12,588.35
                        Total - 189   OT Hours     85     $        79.03 $   6,717.55



                                      Regular
LE PAT - GS 11/5         P/Hrs - 0                104     $        56.45 $   5,870.80
                                       Hours
(Pre, Main)             O/Hrs - 189
                                                                                        $12,588.35
                        Total - 189   OT Hours     85     $        79.03 $   6,717.55



                                      Regular
LE PAT - GS 11/5         P/Hrs - 0                104     $        56.45 $   5,870.80
                                       Hours
(Pre, Main)             O/Hrs - 189
                                                                                        $12,588.35
                        Total - 189   OT Hours     85     $        79.03 $   6,717.55




                                                                                        AR01481
               Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 44 of 227
                                            For Internal Use Only                                  11
                                                  BM 2017
                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40


                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40


                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40


                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40


                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40



                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40



                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40




                                                                                         AR01482
               Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 45 of 227
                                            For Internal Use Only                                    12
                                                  BM 2017
                                       Regular
LE PAT - GS 11/5          P/Hrs - 0                 96     $        56.45 $   5,419.20
                                        Hours
(Main, Post)             O/Hrs - 176
                                                                                         $11,741.60
                         Total - 176   OT Hours     80     $        79.03 $   6,322.40


                                       Regular
                          P/Hrs - 0                 72     $        56.45 $   4,064.40
                                        Hours
                         O/Hrs - 137
LE PAT - GS 11/5                                                                         $9,201.35
                         Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                       Regular
                          P/Hrs - 0                 72     $        56.45 $   4,064.40
                                        Hours
                         O/Hrs - 137
LE PAT - GS 11/5                                                                         $9,201.35
                         Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                       Regular
                          P/Hrs - 0                 72     $        56.45 $   4,064.40
                                        Hours
                         O/Hrs - 137
LE PAT - GS 11/5                                                                         $9,201.35
                         Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                       Regular
                          P/Hrs - 0                 72     $        56.45 $   4,064.40
                                        Hours
                         O/Hrs - 137
LE PAT - GS 11/5                                                                         $9,201.35
                         Total - 137   OT Hours     65     $        79.03 $   5,136.95



                                       Regular
                          P/Hrs - 0                 72     $        56.45 $   4,064.40
                                        Hours
                         O/Hrs - 137
LE PAT - GS 11/5                                                                         $9,201.35
                         Total - 137   OT Hours     65     $        79.03 $   5,136.95



                                       Regular
                          P/Hrs - 0                 72     $        56.45 $   4,064.40
                                        Hours
                         O/Hrs - 137
LE PAT - GS 11/5                                                                         $9,201.35
                         Total - 137   OT Hours     65     $        79.03 $   5,136.95




                                                                                         AR01483
            Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 46 of 227
                                         For Internal Use Only                                    13
                                               BM 2017
                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95



                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95



                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95




                                                                                      AR01484
            Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 47 of 227
                                         For Internal Use Only                                    14
                                               BM 2017
                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95



                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95



                                    Regular
                       P/Hrs - 0                 72     $        56.45 $   4,064.40
                                     Hours
                      O/Hrs - 137
LE PAT - GS 11/5                                                                      $9,201.35
                      Total - 137   OT Hours     65     $        79.03 $   5,136.95




                                                                                      AR01485
             Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 48 of 227
                                          For Internal Use Only                                    15
                                                BM 2017
                                     Regular
                        P/Hrs - 0                 72     $        56.45 $   4,064.40
                                      Hours
                       O/Hrs - 137
LE PAT - GS 11/5                                                                       $9,201.35
                       Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                     Regular
                        P/Hrs - 0                 72     $        56.45 $   4,064.40
                                      Hours
                       O/Hrs - 137
LE PAT - GS 11/5                                                                       $9,201.35
                       Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                     Regular
                        P/Hrs - 0                 72     $        56.45 $   4,064.40
                                      Hours
                       O/Hrs - 137
LE PAT - GS 11/5                                                                       $9,201.35
                       Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                     Regular
                        P/Hrs - 0                 72     $        56.45 $   4,064.40
                                      Hours
                       O/Hrs - 137
LE PAT - GS 11/5                                                                       $9,201.35
                       Total - 137   OT Hours     65     $        79.03 $   5,136.95


                                     Regular
                        P/Hrs - 0                 72     $        56.45 $   4,064.40
                                      Hours
                       O/Hrs - 137
LE PAT - GS 11/5                                                                       $9,201.35
                       Total - 137   OT Hours     65     $        79.03 $   5,136.95



                                     Regular
                        P/Hrs - 0                 72
                                      Hours
                       O/Hrs - 137
LE PAT - FS IAA                                                                        IAA Funded
                       Total - 137   OT Hours     65



                                     Regular
                        P/Hrs - 0                 72
                                      Hours
                       O/Hrs - 137
LE PAT - FS IAA                                                                        IAA Funded
                       Total - 137   OT Hours     65




                                                                                       AR01486
             Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 49 of 227
                                          For Internal Use Only                      16
                                                BM 2017
                                     Regular
                        P/Hrs - 0                 72
                                      Hours
                       O/Hrs - 137
LE PAT - FS IAA                                                             IAA Funded
                       Total - 137   OT Hours     65


                                     Regular
                        P/Hrs - 0                 72
                                      Hours
                       O/Hrs - 137
LE PAT - FS IAA                                                             IAA Funded
                       Total - 137   OT Hours     65


                                                                           Total LE Ops
                                                                           $878,551.16


                       Total LE Ops and CivOps           $ 1,397,462.63




                                                                           AR01487
          Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 50 of 227




                                    2019 COST RECOVERY AGREEMENT
                        Phase 1 (Planning Labor & Projected Gov't Contracts Funds)

                      BURNING MAN SPECIAL RECREATION PERMIT: NVW03500·19-01
                                   APPLICANT: Burning Man Project
                       LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) (43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.      PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLM for costs incurred to process a Special
Recreation Permit (SRP) NVW03500-19-0l. If the BLM decides to authorize an SRP, this Agreement
shall be amended to reflect the overall costs to be reimbursed to the BLM for costs incurred for the
2019 Burning Man SRP, reflecting both event monitoring and planning. This Agreement will serve as
the initiation of the 2019 Cost Recovery Agreement (CRA) (Phase 1-Planning Labor/Government
Contracts) developed to cover BLM incurred costs associated with project planning, with a final
estimate for all additional 2019 expenses due by April 30, 2019, in order to develop a final estimate and
decision for the overall 2019 CRA.

Ill.     PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930·1, BLM Manual 1323, and
43 CFR 2932.31, Applicant agrees to1 reimburse BLM for the costs incurred by BLM for proces�ing the
Application, and should a SRP be issued, costs for issuing a SRP and monitoring the SRP.

B.      This Agreement Is subject to the Reimbursable Cost Provisions and the Direct and Indirect Costs
to the government outlined in 0MB Circular A-25, Treasury Account: 14XS017, Service Charges,
Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it will be
amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit 100% of
the estimated cost recovery costs before the start of the 2019 Event. Please refer to the payment
schedule below. After the permit is complete and all work is finished, the BLM will notify you if
additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in multiple installments and have 100% of the cost recovery estimate paid prior to
the start of the event:

                        Payment               Date                   Amount Due
                      #1              February 15, 2019              $745,008.00
                                           (Phase 1)              (received 2/15/19)
                      #2         Estimate for all additional 2019         TBD
                                expenses will be documented in
                                 Phase 2 of the CRA and will be
                                   broken down into multiple
                                installments. The dates of Phase
                               2 payment wlll be documented in
                                        the Phase 2 CRA
 Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
 2019 Phase 1 Cost Recovery Asreement                                                              Page     l


                                                                                             AR03441
        Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 51 of 227



to Burning Man Project by January 31, 2020.

IV,      REIMBURSABLE COST PROVISIONS

A.       BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and approval
of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal, and local
officials; preparation of the administrative record, monitoring the construction, operation and
termination of any resultant authorization; and other necessary processing actions consistent with a
final decision.

B.      BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate. Refer
to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to conduct, at
its own expense, reasonable audits of the books, records, and documents of BLM relating to the items
on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM. are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), If BLM denies the Application,
Applicant must reimburse BLM for all costs BLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLM for processing costs incurred by
BLM in closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.                               I
E.     Nothing herein shall be deemed to require BLM to maintain books, records, or documents other
than those usually maintained by them, provided that such books, records, and documents reasonably
segregate and identify the costs for which reimbursement is required and comply with generally
accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of Land Maoaiement                                       Burnine Man Project
Mark E. Hall                                                    Marnee Benson
Black Rock Field Manager                                        Associate Director of Government Affairs
5100 E. Winnemucca Blvd                                         660 Alabama St
Winnemucca, NV 89445                                            San Francisco, CA 94110-2008
775-623-1500                                                    415-865-3800
mehall@blm.gov                                                  marnee.benson@burningman.org

V.       DEFINITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been incurred but for the
Application and are appropriate in order for BLM to process the Application. Examples of direct costs
include, but are not limited to, personnel costs in the form of wages paid to BLM personnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expenses; purchased services, if necessary,
such as printing, automated data processing services and photographic reproduction; and any
2019 Phase 1 Cost Recovery Agreement                                                                 Page    2



                                                                                              AR03442
          Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 52 of 227




miscellaneous supplies and equipment of a specialized nature, the use of which is directly applicable to
processing the Application.

Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 21.6 percent of direct costs. The indirect costs are subject to
change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding management
overhead, which can be attributed to processing the Application. Indirect costs include a portion of the
costs for capitalized and non-capitalized equipment; space rental; telephone services; postage;
personnel transfer costs; budget and program development; administrative and clerical support;
training; safety management; public information, inquiries and reports; cartography and basic series
mapping; aviation management; telecommunications; maintenance of equipment and tools; and
systems design and implementation.

Treasury Account, Service Charges, Deposits, and Forfeitures further described as BLM Recreation
Cost Recovery is defined in the table below:

 Treasury Account                       Service Charees, Deposits, and Forfeitures
 BLM Fund Code,                         LSlOSOOOO, Recreation Cost Recovery
 Subactlvltv, and Title
 Source of                              Cost recovery charges are associated with recreation activities or
 collections/appropriations             events and shall be levied to compensate the Government for the
                                        costs of authorizing and administering the recreation-related use. As
                                        s�ch, this Subactivity covers revenues and expenditures associated
                                        with any Special Recreation Permit that has been determined to be
                                        Cost Recovery by BLM personnel as outlined in 43 CFR 2930-1
                                        Permits for Recreation on Public Lands and H-2930-1, Recreation
                                        Permit Administration Handbook.
                                        Project codes are mandatory and will be assigned and administered
                                        by the State Office from their block of unassigned project numbers.
                                        They are used to differentiate revenues and obligations for each
                                        specific permit.
                                        Fees are collected in advance for specified tasks that must be carried
                                        out before significant recreation events can be permitted to occur on
                                        public lands, and BLM is expected to account to each applicant on the
                                        cost of all aspects of the work BLM performs.


 As noted in the definition in the table, this account stipulates cost recovery charges shall be levied to
 compensate the Government for the costs of authorizing and administering the recreation-related use.
 Because Burning Man is a fu)l cost recovery event, indirect costs will apply as they would for all other
 commercial permits that require full cost recovery.

 VI.      EFFECTIVE DATE:

 This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
 terminated earlier, it shall continue until the BLM authorized officer deems the agreement provisions
 have been satisfied.


 2019 Pha5e l Cost Recovery Agreement                                                                    Pase    3

                                                                                                    AR03443
       Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 53 of 227



Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field Office
Manager by February 28,- 2019.

VII.     SIGNATURES OF AGREEMENT




                                                    LZ�t�
For: Bureau of Land Management                      For: Burning Man Project



  Af,J.6-t-!4
Signature                                           Signature




Mark E. Hall                                        Marnee Benson
Black Rock Field Manager                            Associate Director of Government Affairs




 2019 Phase 1 Cost Recovery .Agreement



                                                                                         AR03444
        Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 54 of 227




Attachment 1
2019 Phase 1 COST RECOVERY (CR) ESTIMATE
Summary:
 Labor Costs                        $ 135,171.00
Operational Costs (Travel)          $ 15,000.00
 Operational Cost (Gov't Contracts) $ 460,500.00
 Misc Purchase (FRN Posting Fee) $ 2,000.00
!Sub Total of Direct Costs          $ 612,671.00
 Indirect Cost (Rate of21.60%)         � 132,337.00
 Cost Estimate TOTAL                   � 745,008.00


Labor Detail (Event Planning):

                     POSITION                         ESTIMATED    ESTIMATED
                                                       HOURS        AMOUNT
  Aeencv Administrator/Authorine: Officer Planninf!     150          $10 814
  Civilian Ooerations Plannine:                         350          $23 317
  LE Ooerations Planner Plannlne:                       450          $34 065
  Environmental Proe:ram Plannin2                       150          $7,587
  Vendine: Program Planning                             150          $7,587
  Communications Planning                               150          $10,814
  IT Proe:ram Planning                                  150          $10,814
  Technoloev Plannine:                                  150          $13,517
  Contracting Plannin2                                  150          $9,994
  Finance Planning                                       80          $5,330
  Event NEPA Planning                                    20          $1,332
 rJ'OTAL                                                              $135,171

Operations Detail (Government Contracts):
            DESCRIPTION                                           AMOUNT
 Satellite Tracking Services Contract                          $ 55,000
 CAD Servers Licensing Contract (Multi-Year)                   $ 12,000
 Network Services and Support Contract                         $ 110,000
 Dispatch Services Contact                                     $220,000
 Microwave/Internet Bandwidth Contract                         $20,000
 IT Equipment Rental                                           $ 17,000
 UTV/Golfcart Rental                                           $ 6,500
 Air Monitorimt/Weather Station Program Contract               $20,000
 TOTAL                                                         $460,500




2019 Phase 1 Cost Recovery Agreement
                                                                                 AR03445
      Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 55 of 227




Operations Detail (Planning Travel):
             DESCRIPTION                        AMOUNT
                                       Travel $15,000
                                       TOTAL $15,000


Miscellaneous Purchases (FRN Posting Fee):
             DESCRIPTION                        AMOUNT
                              FRN Posting $2,000
                                       TOTAL $2,000




2019 Phase 1 Cost Recovery Agreement

                                                                      AR03446
      Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 56 of 227

                                   /11ternal Working Doc11me111


INFORMATION MEMORANDUM FOR THE STATE DIRECTOR



                                                                                     vL
DATE:         June 25, 2018

THROUGH: Ester McCullough, Winnemucca District Manager             'iifJ!-�711 t:_
FROM:          Mark Hall, Black Rock Field Office Manager         /t{� � �              � L&

SUBJECT:       Reduction in commitment of SLM special agents to support 2018 Burning Man
               event investigations.
I.      INTRODUCTION
After the 2015 Burning Man event, the Nevada State Director requested a formal review of the
Burning Man SRP. The review resulted a reduction of 11 positions within the investigations
division (25 to 14) for the 2016 and 2017 events. The Burning Man plaMing team carefully
analyzed the risks associated with reductions to investigative staffing to ensure to ensure enough
investigative resources were available to conduct timely and thorough investigations at the event.
This decision was made in conjunction with the Pershing County Sheriffs Office (PCSO). This
decision was largely made because PCSO provided additional investigative resources to work the
event.

For the 2018 Burning Man event, the SLM planning team carried forward the same staffing
levels ( 14 agents) needed for the 2016 and 2017 events: 6 investigative support, 6 integrated
investigations, I Office of Professional Responsibility (QPR) agent, and an Investigations Chi�f.
The investigative support agents work directly for patrol supervisors, providing investigative
support on BLM cases as needed. They also act as force multipliers for integrated investigations.
The integrated investigation agents assist the Pershing County Sheriffs Office (PCSO) with
major crimes to include but not limited to assault, battery, sexual assault, etc. The OPR agent
investigates all incidents, allegations, or complaints of misconduct against BLM employees as
well as review Use of Force Reports.

II.     BACKGROUND

Per IM-2018-015, Law Enforcement Staffing Requirements for FY 2018 Special Events and
High Use Recreation Areas, the Burning Man event has been designated as a national detail
because the WiMemucca District Office (WOO) lacks the law enforcement resources or ability
to manage activities in a reasonably safe maMer for both the public. The IM mandates 53
uniformed rangers to work the event, even though 75 LEOs are required for the operation. The
additional 22 support positions have been typically filled by OLES persoMel, although OLES
employees are not mandated to work the event through the IM.
Through Permanent Instruction Memorandum No. 2018-010, the BLM designated the Burning
Man event as "mission critical work" requiring a substantial percentage of the Bureau's




                                                                                          AR04462
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 57 of 227

                                    lntemal Working Document


nationwide staffing to administer the permit and account for public health and safety of
participants and staff.
On January 24, 2018, the BLM planning team received approval from the acting Region 3 (R3)
Special Agent-in-Charge (SAC) to fill the Investigations Chief position for the 2018 event with
the acting Assistant Special Agent-in-Charge (ASAC), who was also designated as the OLES
advisor to the planning team.

On May 1, 2018, the Zone 1 Staff Ranger sent an email to the acting R3 SAC, formally
requesting 13 special agents to fulfill the investigations division. The request was emailed to all
BLM OLES SACs on the same day. Only 2 commitments were received, leaving 12 positions
unfulfilled.

On May 24, 2018, members of the Burning Man Planning team had a conference call with the
OLES Deputy Director of Programs and Policy, OLES Deputy Director of Operations, Region 3
SAC and the Nevada State Chief Ranger regarding staffing of the investigative unit at the 2018
event. During the call, OLES asked if all 12 investigator positions were necessary. The
planning team provided justification for why they were necessary. At the conclusion of the call,
OLES conveyed they would ensure the positions would be filled. In the weeks after the call, an
additional 4 agents committed to an investigative position.

On June I t 2018, the acting R3 SAC called the Zone I Supervisory Ranger to notify him OLES
was no longer allowing the person approved to fulfill the Investigations Chief on January 24 to
fulfill the role at the event. A replacement name has not been provided to the Planning Team.

On June 11, 2018, the acting R3 SAC notified members of the 2018 Burning Man Planning
Team of a decision made by OLES to only provide 6 of the 12 agent positions requested by the
Planning Team, specifically the integrated investigations positions. This leaves the 6
investigative support positions unfilled.

III.    POSITIONS OF INTERESTED PARTIES

The Federal Bureau of Investigations (FBI) will be providing limited investigative and
intelligence resources to BLM law enforcement during the 2018 event� this is the first time the
FBI has provided resources to the BLM. The FBI SAC stated they must be involved with event
planning due to concerns they have regarding a mass casualty event at Burning Man.

The Pershing County Sheriff has expressed concerns a further reduction in BLM law
enforcement investigative staffing at the event will limit the ability of law enforcement to
provide timely investigations during the event. Furthermore, PCSO cannot provide additional
investigative resources due to lack of funding.

2


                                                                                            AR04463
      Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 58 of 227

                                       Intemal Working Document


OLES considers Burning Man a uniformed patrol operation and does not feel all 14 agents
requested by the planning team are necessary.

The 2018 Burning Man planning team feels the decision made by OLES to not provide 6 of 14
agents requested for the 2018 event will reduce the capacity of the BLM and Perishing County
Sheriff's Office ability to conduct timely and thorough investigations. During the 2017 event,
with 14 BLM investigators, there were several instances where not enough investigators were
available. On September 2, 2017, there were four overlapping assault cases at the same time
there were multiple reports of missing children. These cases required more investigators then
were available, resulting in one assault case uninvestigated until the swing shift
arrived. Entering the event with 6 fewer investigators would significantly decrease law
enforcement's capacity to investigate cases in a timely manner.


IV.       NEXT STEPS

Since OLES cannot fulfill the 6 investigative support positions deemed necessary and critical for
the 2018 event, the WOO is recommending the following options for consideration:

      •   The Nevada State Director reach out to the OLES Director seeking support for filling all
          14 investigation positions for the 2018 Burning Man event

      •   The WOO solicit an additional six rangers to fulfill these investigative slots through
          coordination with the Nevada State Chief Ranger to ensure the minimum level of
          investigative capacity necessary. This will exceed the 53 ranger quota requested through
          IM-2018-015. As such, the request may need to be communicated with the National
          Leadership Team (NLT). With the recent increase in requests for rangers to fulfill the
          Securing Americas Border Resources (SABR) detail operations along the southern
          border, it may be difficult for the WOO to fill these positions. As it currently stands, the
          standby list for the event has 6 names. Filling the 6 investigative positions off of the
          standby list would exhaust the standby list two months before the event. By not having a
          standby list, the WOO risks entering the event without the necessary resources to fulfill
          the table of organization.

      •   The WOO not fill the 6 patrol support positions. By not filling these positions,
          investigations will not be as timely and thorough, and rangers will have to be pulled from
          patrol duties to conduct BLM specific investigations, resulting in an inadequate number
          of high visibility patrols throughout the city. This would further limit BLM law
          enforcement's ability to respond to a mass casualty event on playa.




PREPARED BY: Logan Briscoe, Supervisory Staff Law Enforcement Ranger, 775-434-5124
3


                                                                                               AR04464
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 59 of 227




                                                                AR04465
             Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 60 of 227



     urning Man                                                   RECEIVED B.Lt.L..burnzngman.org
                                                                 W INNEMIJCC /f'ff'f'
 January 12, 2016                                             2016 JAN 19 Pl 2: 31
  William Mack
  Black Rock Field Manager
• Bureau of Land Management
  5100 Winnemucca Blvd.
  Winnemucca, NV 89445

 Re: Special Recreation Permit Application for 2016 Burning Man Event

 Dear Mr. Mack,

 Enclosed is Black Rock City, LLC's (BRC) Special Recreation Permit (SRP) application for the
 2016 Burning Man event. Also enclosed is BRC's 2015 Operation Plan. Please note that as in
 past years, this document is a working draft. BRC will send your office updated versions of the
 plan throughout the planning cycle as BRC and BLM continue to refine dates, policies regarding
 vendors, environmental compliance protocols and other issues as needed. Please do not hesitate
 to call if you have any questions about the permit application.

 Regards,
         l               (
     t/
     I



     ��-4-'   -_JJ?� . J l �
 Ro ralie Fay Barnes
 GO\ ernment Relations Manager


 Enclosures (2):          Special Recreation Permit Application for Burning Man 2016
                          2015 Burning Man Operation Plan (USB drive)




             Burning Man - 660 Alabama Street- San Francisco, CA 94110 - 415.865.3800 - fax 415.865.3820


                                                                                                    AR04644
                    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 61 of 227
 Form 2930-1                                        UNITED S TATES                                                          FORM APPROVED
 (January 2014)                               DEPARTMENT OF THE INTERIOR                                                   0MB NO. I 004-0119
                                             BUREAU OF LAND MANAGEMENT                                                  Expires: December 3 I, 2016
                                    SPECIAL RECREATION PERMIT APPLICATION                                             Permit No.
                              (43   u.s.c. 1201; 43 u.s.c. 1701; 16 u.s.c. 460L-6(a); and 43 CFR 2930)
Instructions: Complete and return to appropriate BLM Office. (Use additional sheets, as necessary.)                     Type or Print Plainly in Ink
                                                                           Burning Man
I.   D New Application li2I Pennit Renewal         2. Name of Business
                                                      or Organization

3. First Name     Charlie                               : Last Name   Dolman                                           : Middle Initial
4_ Address 660 Alabama Street                                            5. Phone No. (include area code)
                                                                                                              415-865-3800
         · San Francisco CA 9411 O
                                                                                                            415-865-3820
                                                                         6. FAX No. (include area code)

7. Email Address     charlie.dolman@burningman.org                       8. Website      burningman.org
9. Applicant is:     D Individual 121 Corporation D Government Agency
      (lfco,poration. allach copy a/Articles oflnco,poration and Certificate unless already onfile.)

10. Name(s) and phone numbcr(s) (include area code(s)) ofperson(s) authorized to conduct business with BLM concerning the permit:
Ray Allen, Charlie Dolman, Rosalie Barnes, Will R. Peterson, Doug Robertson, Marian Goodell/ For all: 415-865-3800



11. Application is for      (check all that apply):   li2I Commercial D Competitive Event D Organized Group D                 Vending
     (Definitions ofthese permit types are provided 011 page 3 qfthis form.)

12. To use the following public lands/related waters (provide name, legal description and/or attach map or GIS datafile as required hy BLM):
See Burning Man 2015 Operations Plan



13. For the following purpose (attach a complete Operations Plan as required by the issuing BLM Office):
 See Burning Man 2015 Operations Plan




14. Dates ofproposed use                                                                     ''
Beginning Date:                                                                              : Ending Date:10/07/16
                        07/24/16                                                             �
0 Check ifapplying for a multiple year         rOther schedule:
     pcnnit, subject to annual authorization. :
15. Do you have a pennit with BLM/USFS/NPS?                    □ Yes   Iii!! No   15a.    Have you had a pennit previously?          Iii!! Yes □ No
15b. Have you ever been denied or had a pennit revoked?        □ Yes   li2I No  Have you forfeited a bond or other security'?
                                                                                  15c.                                               □ Yes Iii!! No
15d. Do you have any unresolved, criminal, civil or            □ Yes
                                                                 Iii!! No         15c.
                                                                                Have you been convicted, or paid a fine, or          □ Yes Iii!! No
      administrative actions related to a pennit or the                         forfeited a bond, for violations regarding natural
      activities you plan to conduct under this pennit?                         resources, cultural resources or any activity
                                                                                         o your proposal'? ______________________________________ _
________________________________________________________________________________related t
                      lfthe answers to any ofthe above questions are, ··res:" Provide a detailed explanation on a separate piece ofpape,:
 16. Certification of Information: I CERTIFY the infonnation in this application and supporting documents is true, complete, and correct to the best
     ofmy knowledge and beliefand is given in good faith.

       I acl nowlcdgc that I (we) am (arc) required to comply with any conditions or stipulations required by the BLM. including but not limited to the
       General�· s listed on page 2 of this form.


                                                                                                                      2
                              (Signature ofApplicant)

 Title 18 U.S.C. Section I 00I and Title 43 U.S.C. Section 1212 makes it a crime for any person knowingly and willfully to make to any department or
 agency of the United States any false, fictitious, or fraudulent statements or representations as to any matter within its Jurisdiction.
                                                                                                                                        AR04645
(Continued on page 2)
..                    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 62 of 227


                                                                 GENERAL TERMS
      a.    The pennittee shall comply with all Federal, State, and local laws; ordinances; regulations; orders; postings; or written
            requirements applicable to the area or operations covered by the Special Recreation Permit (SRP). The pem1ittee shall ensure that
            all persons operating under the authorization have obtained all required Federal, State, and local licenses or registrations. The
            permittee shall make every reasonable effort to ensure compliance with these requirements by all agents of the permittee and by all
            clients, customers, participants, and spectators under the permittee's supervision.

      b.   An SRP authorizes special uses of the public lands and related waters and, should circumstances warrant, the pennit may be
           modified by the B LM at any time, including modification of the amount of use. The authorized officer may suspend or terminate
           an SRP if necessary to protect public resources, health, safety, the environment, or because of non-compliance with permit
           stipulations. Actions by the BLM to suspend or tenninate an SRP are appealable.

      c.   No value shall be assigned to or claimed for the permit, or for the occupancy or use of Federal lands or related waters granted
           thereupon. The permit privileges are not to be considered property on which the pem1ittee shall be entitled to earn or receive any
           return, income, price, or compensation. The use of a pennit as collateral is not recognized by the B LM.

      d.    U,�less expressly stated, the SRP does not create an exclusive right of use of an area by the permittee. The pennittee shall not
            in erfere with other valid uses of the federal land by other users. The United States reserves the right to use any part of the area for
            any purpose.

      e.   The permittee or permittee's representative may not assign, contract, or sublease any portion of the permit authorization or interest
           therein, directly or indirectly, voluntarily or involuntarily. However, contracting of equipment or services may be approved by the
           authorized officer in advance, if necessary to supplement a permittee's operations. Such contracting should not constitute more
           than half the required equipment or services for any one trip or activity and the permittee must retain operational control of the
           pennitted activity. If equipment or services are contracted, the permittee shall continue to be responsible for compliance with all
           stipulations and conditions of the permit.

      f.   All advertising and representations made to the public and the authorized officer must be accurate. Although the addresses and
           telephone numbers of the B LM may be included in advertising materials, official agency symbols may not be used. The pennittee
           shall not use advertising that attempts to portray or represent the activities as being conducted by the BLM. The pennittee may not
           portray or represent the permit fee as a special federal user's tax. The pennittee must furnish the authorized officer with any
           current brochure and price list if requested by the authorized officer.

     g.    The permittee as�umes responsibility for inspecting the permitted area for any existing or new hazardous conditions, e.g., trail and
           route conditions, landslides, avalanches, rocks, changing water or weather conditions, falling limbs or trees, submerged objects,
           hazardous flora/fauna, abandoned mines, or other hazards that present risks for which the pennittee assumes responsibility.

     h.    In the event of default on any mortgage or other indebtedness, such as bankruptcy, creditors shall not succeed to the operating
           rights or privileges of the permittee's SRP.

     i.    Th� permittee cannot, unless specifically authorized, erect, construct, or place any building, structure, or other fixture on public
           lands. Upon leaving, the lands must be restored as nearly as possible to pre-existing conditions.
              I



     j.    Th� permittee must present or display a copy of the SRP to an authorized officer's representative, or law enforcement personnel
           upon request. If required, the permittee must display a copy of the permit or other identification tag on equipment used during the
           period of authorized use.
               'i
               !
     k.    Th<t authorized officer, or other duly authorized representative of the BLM, may examine any of the records or other documents
           related to the permit, the permittee or the permittee's operator, employee, or agent for up to three years after expiration of the
           permit.

     I.    The pem1ittee must submit a post-use report to the authorized officer according to the due dates shown on the permit. If the post­
           use report is not received by the established deadline, the permit will be suspended and/or late fees assessed.

     m. The pennittee shall notify the authorized officer of any incident that occurs while involved in activities authorized by this permit,
         which result in death, personal injury requiring hospitalization or emergency evacuation, or in property damage greater than $2,500
         (lesser amounts if established by State law). Reports should be submitted within 24 hours.
     (Continued on page 3)                                                                                            (Form 2930-1, page 2)
                                                                                                                        AR04646
                       Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 63 of 227

..                                                                 DEFINITIONS

     Commercial use is defined as recreational use of the public lands and related waters for business or financial gain. The activity,
     service, or use is commercial if any person, group or organization makes or attempts to make a profit, receive money, amortize
     equipment, or obtain goods or services, as compensation from participants in recreational activities occurring on public lands led,
     sponsored, or organized by that person, group, or organization. An activity, service, or use is commercial if anyone collects a fee or
     receives other compensation that is not strictly a sharing of, or exceeds, actual expenses incurred for the purposes of the activity,
     service or use. Commercial use is also characterized by situations where there is paid public advertising to seek participants or
     participants pay for a duty of care or an expectation of safety. Profit-making organizations and organizations seeking to make a profit
     are automatically classified as commercial, even if that part of their activity covered by the permit is not profit-making or the business
     as a whole is not profitable. Use of the public lands by scientific, educational, and therapeutic institutions or non-profit organizations is
     commercial and subject to a pennit requirement when it meets any of the threshold criteria above. The non-profit status of any group
     or organization does not alone determine that an event or activity arranged by such a group or organization is noncommercial.

     Financial Gain occurs when an individual or entity receives or attempts to receive money, donations, gratuities, or gifts, amortizes
     equipment, or barters for goods or services.
               '
     Competitive Use means any organized, sanctioned, or structured use, event, or activity on public land in which tw·o or more contestants
     compete and any of the following elements apply: (I) Paiticipants register, enter, or complete an application for the event; or (2) A
     predetermined course or area is designated. It also means one or more individuals contesting an established record such as speed or
     endurance.
     Organized Group Activity or Event means a structured, ordered, consolidated, or scheduled event on, or occupation of, public lands
     for the purpose of recreational use that is not commercial or competitive, and which B LM has determined needs a special recreation
     permit based on plaiming decisions, resource concerns, potential user conflicts, or public health and safety.

     Vending means selling or renting recreation related goods or services such as firewood, equipment repair, shuttles, rentals, etc. on the
     public lands or related waters.


                                                                       NOTICES

     The Privacy Act and 43 CFR 2.48(d) require that you be furnished the following information in connection with the infonnation
     requested by this form.
     AUTHORITY: 43 U.S.C. 1201; 43 CFR Group 2930
     PRINCIPAL PURPOSE: B LM will use your information to determine whether or not to issue you a Special Recreation Permit. B LM
     will use some of the information to determine your qualifications for the pennit and other information to detennine the merits of your
     proposal.
     ROUTINE USES: B LM will disclose the infom1ation in accordance with the regulations at 43 CFR 2.56(d).
     EFFECT OF NOT PROVIDING INFORMATION: Disclosing the information is necessary to receive a benefit. Not disclosing the
     information may result in BLM rejecting your application.

     The Paperwork Reduction Act requires us to inform you that:
     BLM wil, use the information to detem1ine whether or not to issue you a Special Recreation Petmit. Response to this request is
     required to obtain the benefit of receiving a Special Recreation Permit.

     You do not have to respond to this or any other Federal agency-sponsored information collection unless it displays a valid 0MB control
     number.
                                                          BURDEN HOURS STATEMENT

     Public reporting burden for this fom1 is estimated to average 30 minutes per response and 3 hours and 30 minutes for accompanying
     information. You may submit comments regarding the burden estimate or any other aspect of this form to:
     U.S. Dt;partment of the Interior, Bureau of Land Management (1004-0119), Bureau Information Collection Clearance Officer
     (W O-630), Mail Stop 401 LS, 1849 C St., N.W., Washington , D.C. 20240.

                                                                                                                           (Form 2930-1, page 3)
                                                                                                                              AR04647
       Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 64 of 227



               Request for Waiver or Reduction of Indirect Costs on a Reimbursable Agreement

This form is used to request a waiver or reduction of the annual indirect cost assessment for work funded with
reimbursable authority. Before finalizing the cost estimate for services provided on an Inter-Intra Agency
Agreement (IAA), the following steps should be taken to determine if a waiver or reduction of the indirect rate is
reasonable.

            Identify any statutory or other written documentation to support the request.
            Determine if there is any precedence for the waiver of indirect costs based on similar project work.
            Verify that requested services are reciprocal in nature and have mutual benefit to both partner
             agencies.
            Estimate the amount of indirect costs that will not be recovered by BLM if this rate change is
             approved.
            Prepare documentation to support the rationale to request a reduction of the current rate assessed.

The purpose of this request is to:

         ☐ Obtain approval for a waiver of all indirect costs.
         ☐ Obtain approval to reduce the indirect rate assessed to: Click here to enter percent%

WBS Number: Click here to enter WBS Number
Name of Project: Click here to enter Name of Project
Total amount of authority provided over all fiscal years of agreement: $Click here to enter amount
Justification for a change in the indirect rate that results in the non-recovery of $Click here to enter amount of BLM
indirect costs:
         ☐ Statutory or written evidence is attached to support a change to the indirect rate.
         ☐ Services to be provided are of mutual benefit to both agencies.
         ☐ This partner reciprocally waives indirect assessments on work requested by BLM.
         ☐ The rate of indirect assessment on this work has been changed in previous years.

         Click to enter additional justification information here. Include a description of the project and
         references to any applicable laws, related projects, etc. If requesting a reduction to the
         established rate, explain in detail the rationale for arriving at the reduced rate. If requesting a
         total waiver of the established rate, explain in detail why the rate should be waived. Explain and
         quantify as much as possible the mutual financial and workload benefits to both partners.

This document certifies that all associated justification of indirect change has been reviewed by the Program Lead,
Administrative or Budget Office, and the State/Center Director.

 Requestor: Click here to enter name                   Date: Click here to enter date

☐ Reviewed      ☐ Denied by Administrative or Budget Office: Click here to enter name
☐ State/Center Approved      ☐ State/Center Denied      Date: Click here to enter date

 State/Center Director: Click here to enter name      Signed: ______________________________

☐ Reviewed WO Budget ☐ Not Recommended by: __________________________________



                                                                                                   Attachment 1 - 1

                                                                                                           AR07666
      Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 65 of 227




☐ Request APPROVED        ☐ Request DENIED         Date: ____/____/20____

Budget Officer’s Justification: _________________________________________________________________

__________________________________________________________________________________________

 BLM Budget Officer: _________________________ Signed: _______________________________

After the State/Center Director has approved and the BLM Budget Officer has approved or denied, please
upload the signed copies to the NOC Project Management Sharepoint site > Documents > Indirect Waiver
Requests > respective state/center folder.




                                                                                              Attachment 1 - 2

                                                                                                         AR07667
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 66 of 227




                                                                AR08314
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 67 of 227




                                                                AR08315
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 68 of 227




                                                                AR08316
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 69 of 227




                                                                AR08317
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 70 of 227




                                                                AR08318
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 71 of 227




                                                                AR08319
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 72 of 227




                                                                AR08320
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 73 of 227




                                                                AR08321
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 74 of 227




                                                                AR08322
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 75 of 227




                                                                AR08323
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 76 of 227




                                                                AR08324
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 77 of 227




                                                                AR08325
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 78 of 227




                                                                AR08326
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 79 of 227




                                                                AR08327
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 80 of 227




                                                                AR08328
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 81 of 227




                                                                AR08329
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 82 of 227




                                                                AR08330
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 83 of 227




                                                                AR08331
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 84 of 227




                                                                AR08332
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 85 of 227




                                                                AR08333
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 86 of 227




                                                                AR08334
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 87 of 227




                                                                AR08335
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 88 of 227




                                                                AR08336
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 89 of 227




                                                                AR08337
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 90 of 227




                                                                AR08338
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 91 of 227




                                                                AR08339
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 92 of 227




                                                                AR08340
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 93 of 227




                                                                AR08341
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 94 of 227




                                                                AR08342
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 95 of 227




                                                                AR08343
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 96 of 227




                                                                AR08344
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 97 of 227




                                                                AR08345
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 98 of 227




                                                                AR08346
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 99 of 227




                                                                AR08347
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 100 of 227




                                                                 AR08348
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 101 of 227




                                                                 AR08349
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 102 of 227




                                                                 AR08350
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 103 of 227




                                                                 AR08351
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 104 of 227




                                                                 AR08352
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 105 of 227




                                                                 AR08353
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 106 of 227




                                                                 AR08354
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 107 of 227




                                                                 AR08355
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 108 of 227




                                                                 AR08356
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 109 of 227




                                                                 AR08357
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 110 of 227




                                                                 AR08358
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 111 of 227




                                                                 AR08359
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 112 of 227




                                                                 AR08360
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 113 of 227




                                                                 AR08361
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 114 of 227




                                                                 AR08362
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 115 of 227




                                                                 AR08363
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 116 of 227




                                                                 AR08364
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 117 of 227




                                                                 AR08365
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 118 of 227




                                                                 AR08366
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 119 of 227




                                                                 AR08367
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 120 of 227




                                                                 AR08368
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 121 of 227




                                                                 AR08369
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 122 of 227




                                                                 AR08370
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 123 of 227




                                                                 AR08371
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 124 of 227




                                                                 AR08372
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 125 of 227




                                                                 AR08373
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 126 of 227




                                                                 AR08374
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 127 of 227




                                                                 AR08375
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 128 of 227




                                                                 AR08376
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 129 of 227




                                                                 AR08377
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 130 of 227




                                                                 AR08378
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 131 of 227




                                                                 AR08379
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 132 of 227




                                                                 AR08380
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 133 of 227




                                                                 AR08381
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 134 of 227




                                                                 AR08382
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 135 of 227




                                                                 AR08383
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 136 of 227




                                                                 AR08384
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 137 of 227




                                                                 AR08385
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 138 of 227




                                                                 AR08386
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 139 of 227




                                                                 AR08387
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 140 of 227




                                                                 AR08388
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 141 of 227




                                                                 AR08389
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 142 of 227




                                                                 AR08390
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 143 of 227




                                                                 AR08391
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 144 of 227




                                                                 AR08392
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 145 of 227




                                                                 AR08393
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 146 of 227




                                                                 AR08394
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 147 of 227




                                                                 AR08395
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 148 of 227




                                                                 AR08396
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 149 of 227




                                                                 AR08397
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 150 of 227




                                                                 AR08398
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 151 of 227




                                                                 AR08399
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 152 of 227




                                                                 AR08400
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 153 of 227




                                                                 AR08401
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 154 of 227




                                                                 AR08402
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 155 of 227




                                                                 AR08403
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 156 of 227




                                                                 AR08404
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 157 of 227




                                                               AR08405
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 158 of 227




                                                               AR08406
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 159 of 227




                                                               AR08407
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 160 of 227




                                                               AR08408
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 161 of 227




                                                               AR08409
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 162 of 227




                                                               AR08410
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 163 of 227




                                                               AR08411
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 164 of 227




                                                               AR08412
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 165 of 227




                                                               AR08413
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 166 of 227




                                                               AR08414
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 167 of 227




                                                               AR08415
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 168 of 227




                                                               AR08416
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 169 of 227




                                                               AR08417
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 170 of 227




                                                               AR08418
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 171 of 227




                                                               AR08419
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 172 of 227




                                                               AR08420
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 173 of 227




                                                               AR08421
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 174 of 227




                                                               AR08422
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 175 of 227




                                                               AR08423
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 176 of 227




                                                               AR08424
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 177 of 227




                                                               AR08425
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 178 of 227




                                                               AR08426
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 179 of 227




                                                               AR08427
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 180 of 227




                                                               AR08428
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 181 of 227




                                                               AR08429
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 182 of 227




                                                               AR08430
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 183 of 227




                                                               AR08431
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 184 of 227




                                                               AR08432
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 185 of 227




                                                               AR08433
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 186 of 227




                                                               AR08434
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 187 of 227




                                                               AR08435
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 188 of 227




                                                               AR08436
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 189 of 227




                                                               AR08437
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 190 of 227




                                                               AR08438
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 191 of 227




                                                               AR08439
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 192 of 227




                                                               AR08440
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 193 of 227




                                                               AR08441
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 194 of 227




                                                               AR08442
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 195 of 227




                                                               AR08443
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 196 of 227




                                                               AR08444
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 197 of 227




                                                               AR08445
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 198 of 227




                                                               AR08446
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 199 of 227




                                                               AR08447
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 200 of 227




                                                               AR08448
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 201 of 227




                                                               AR08449
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 202 of 227




                                                               AR08450
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 203 of 227




                                                               AR08451
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 204 of 227




                                                               AR08452
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 205 of 227




                                                               AR08453
      Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 206 of 227
                                         FOR OFFICIAL USE ONLY




                         Assistant Secretary for Preparedness and Response

                Center for Tactical Medicine
              Office of Emergency Management
                 Medical Threat Assessment

                            Burning Man Event 2017
                             Black Rock Desert, NV

                                   UNCLASSIFIED
                  For Official Use Only/Law Enforcement Sensitive
                                   (U/FOUO/LES)
                                                  12 July2017




WARNING: All infonnation listed in this Medical Threat Assessment, unless otherwise marked, should be treated
 as law enforcement sensitive (LES). LES infonnation may not be fomished to agencies outside oflaw enforce­
 ment, DoD, the U.S. govenunent, or public safety agencies. Disclosure ofLES infonnation could jeopardize on­
 going investi gations and the safety oflaw enforcement perso1111el. Infonnation 1narked (U) is unclassified. Infor­
 mation 1narked (FOUO) is for Official Use Only. Info1mation should not be released to the media, or other agen­
 cies within or outside HHS without a need to know. This repo1t contains privileged information, which must be
 protected. Fm1her dissemination should be limited to a minimum, consistent with the purpose ofsupporting effec­
 tive law enforcement and public safety. Persons or organizations violating distribution restrictions will be banned
 from receiving foture Medical Threat Assessments.


                                                                                         CTM2017-42
                                                                           OSIASPR/OEM/PREP/fACMED



                                                          1
                                                                                                          AR08518
     Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 207 of 227
                                      FOR OFFICIAL USE ONLY



                                      (U/FOUO) Preface


(U/FOUO) The following Medical Threat Assessment (MTA) contains information and intelligence com-
piled by the Center for Tactical Medicine from reports generated by local, state and federal information
and intelligence sharing partners. The MTA contains only UNCLASSIFIED information; NO Classified
sources are accessed, reviewed or otherwise used to create this MTA. Further dissemination of the MTA
will be limited to a minimum, consistent with the purpose of supporting homeland security, critical infra-
structure protection, effective law enforcement and public safety. This collection of open source infor-
mation is offered for informational purposes only. It is not, and should not be, construed as official eval-
uated intelligence. Points of view or opinions are those of the individual authors and do not necessarily
represent the official position or policies of HHS. The MTA is raw information intended to assist recipi-
ents by providing indications and warnings (I&W); the MTA does NOT provide reasonable suspicion or
probable cause. This MTA, including the threat level statement, is only a snapshot of actual or potential
medical threats, as assessed at the time of publication.




(U) Black Rock City and LE Command Center, Black Rock Desert (2012)




                                                     2
                                                                                                  AR08519
     Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 208 of 227
                                    FOR OFFICIAL USE ONLY




                       (U/FOUO/LES) Executive Summary

 (U/FOUO) This Medical Threat Assessment (MTA) assesses the area of operations to delineate
(1) medical threats and countermeasures, (2) health vulnerabilities and mitigation strategies, and
(3) available medical resources in order to enhance the safe and effective execution of the
planned law enforcement mission. Based on current medical indicators, the Burning Man Event
2017 has a MODERATE risk for adverse medical sequelae.

(U/FOUO) While comprehensive planning and preparation coupled with on-scene vigilance is
always the appropriate approach, the medical support of this mission is enhanced overall in this
setting by several factors. First, a dedicated team of medical professionals providing 24-hour
medical coverage will be available at the event location. Second, solid public agency partner-
ships with good corporate knowledge of the event are providing coordinated aviation evacuation
capability to the Trauma Center in Reno. Third, a number of targeted interventions (medical
preplanning, just-in- time training, individual medical kits (IFAKs) and medical pre-screening of
Federal employees before the operation begins) will greatly increase the likelihood for opera-
tional success.

(U/FOUO/LES) There are, however, several notable areas of concern for this event. One of the
central concerns for this event is the remote location of definitive trauma and burn care in Reno,
approximately 150 miles away from the Burning Man site. Given that many critical injuries are
time-sensitive and that the goal of field care is to reach definitive care as rapidly as possible, this
gap is in many ways the critical planning tenet of the medical support mission for this event.
The expected high ambient temperatures coupled with significant open spaces may heighten the
scope of heat-related illness with dehydration, particularly in elderly visitors or children. As a
public health matter best prevented, food-borne illness can be temporarily incapacitating for a
team if not recognized then managed early and aggressively. The high profile nature of the event
coupled with the traditionally large crowds raises the concern for a highly complex mass casualty
response scenario, such as triggered by a lone wolf active shooter or a multi-pronged conven-
tional terrorist attack, akin to a Mumbai-style assault.

(U/FOUO/LES) Based on the findings of this MTA, a layered approach to medical support is
likely to provide the best coverage package. A comprehensive laydown of on-scene providers
with both basic and advanced capability in mobile platforms accessible to all Federal employees
will provide the initial medical response and the backbone of the medical infrastructure. These
on-scene assets will need to be coupled with expeditious evacuation platforms, such as emergen-
cy services ground transport and air assets, in order to provide efficient access to definitive care.
For select tactical applications and for law enforcement concerns, a mobile tactical medical ele-
ment is recommended to contribute to critical incident response. Officers are advised to carry
their personal protective equipment (e.g. individual first aid kits, gloves, sunscreen, H20), to
maintain good fluid intake during the day and night, to utilize their playa dust kits, and to review
specific areas of concern in this document based on their role in the event.




                                                  3
                                                                                             AR08520
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 209 of 227
                          FOR OFFICIAL USE ONLY




                   (U/FOUO) TABLE OF CONTENTS

1. Purpose
2. Area of Operation
3. Threats and Countermeasures
     General Threats
     Environmental Threats
     Hazardous Materials Threats
     CBRN Threats
     Animal Threats
     Plant Threats
     Mass Casualty Incidents
4. Health Vulnerabilities and Mitigation Strategies
     Pre-Existing Medical Conditions
     Immunizations
     Foot Care
     Mental Health
     Food-Borne Illness
5. Medical Resources
     Aid Tents
     Local Landing Zones
     Local Medical Facility
     Trauma Center

                                     4
                                                                     AR08521
   Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 210 of 227
                         FOR OFFICIAL USE ONLY



     Burn Center
     Emergency Medical Services
     Air Evacuation Service
6. Contact Information—HHS POCs
7. Conclusion
8. Recommendations




                                    5
                                                                    AR08522
     Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 211 of 227
                                    FOR OFFICIAL USE ONLY



(U/FOUO) Purpose
(U/FOUO) This Medical Threat Assessment (MTA) assesses the area of operations to delineate
(1) medical threats and countermeasures, (2) health vulnerabilities and mitigation strategies, and
(3) available medical resources in order to enhance the safe and effective execution of the
planned law enforcement mission.

(U) Area of Operation

        (U) Location
        Black Rock Desert, Nevada
        Lat/Long:      40°52′59″N 119°03′50″W
        Elevation:     3,907 feet
        Total Area:    1000 square miles


        (U) Terrorism and Security Threat Level
        National Threat Level: Elevated (Yellow)
        Defense Intelligence Agency Threat Assessment Level: Significant
        Aviation/Transportation Sector Threat Level: High (Orange)


        (U) Demographics
        Total Population in attendance:                             approximately 100,000
        Federal Employees that HHS is supporting:                   approximately 250
        Typical Number of LEO requiring medical assistance over event: 50-70


        (U) Climate
        Temperature:          August-September: Average 93-103 ºF
                              Record High 125 ºF / Record Low 14 ºF (night)
        Rainfall:             Average of 0.28 inches of rainfall.
        Pollution:            Ozone levels are high and groups that are sensitive to ozone should
                              stay inside.
        Pollen:               Grass, tree and weed pollens are moderate during this timeframe
                              overall, but very low at this event venue.



                                                 6
                                                                                          AR08523
   Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 212 of 227
                                FOR OFFICIAL USE ONLY




(U/FOUO/LES) Threats and Countermeasures

(U/FOUO/LES) General Threats
     1. Accidental Injuries: Accidental injuries are common and may be attributed to body
        mechanics and motor vehicle/UTV use. The most common personal injuries include
        back injuries from improper lifting and small lacerations and abrasions, especially
        when hands are unprotected by gloves. The most common injury related to motorized
        equipment is a vehicular crash. Falls from heights as little as 5-6 feet can produce
        significant injury.
        Countermeasures: All personnel should employ good safety practices, use personal
        protective equipment and seat belts, and avoid riding on running boards or tailgates.
        Fall precautions should be taken to include use of well-fitted attire and footwear.

     2. Hostile Action/Act of Terrorism: Injuries from conventional small arms, unconven-
        tional weapons, VBIED, IEDs, active shooter, suicide bomber are considered poten-
        tial threats.
        Countermeasures: A high index of suspicion should be exercised at all times during
        contact with suspects. Officers should remain alert and maintain situational aware-
        ness, and work in pairs if possible. Protective equipment (body armor, eye armor and
        gloves) should be used. Officers should carry and be familiar with the contents of
        their Individual First Aid Kits (IFAKs).

     3. Blood/Body Fluid Borne Illness: Transmission of HIV and Hepatitis B/C can occur
        when contaminated blood or body fluid breaks the mucus membrane barrier (e.g.
        mouth or eyes), falls on broken skin (e.g. cuts or sores), or enters through puncture or
        penetrating wounds. While no large-scale protests have been scheduled for this event
        with potential for thrown substances, officers are encouraged to maintain vigilance in
        searching individual suspects with open cuts, sores or possible drug paraphernalia.
        Countermeasures: Use Body Substance Isolation (BSI), which includes wearing la-
        tex gloves and possibly eye shields. Use of rapid hasty decontamination techniques
        by BLM medical staff. Remove soiled clothing and decontaminate as
        appropriate. Seek professional medical care within 3 hours for any needle sticks after
        promptly cleansing site.

     4. Common Medical Conditions: The most common medical conditions in law enforce-
        ment personnel last year were sinusitis, nasal congestion, small skin irritation and
        abrasion, eye foreign bodies, and dehydration.
        Countermeasures: Officers should utilize their small health and medical playa kit
        containing selected items to prevent and treat common ailments. For persistent or
        more severe conditions, promptly seek medical attention so that small manageable is-
        sues do not become incapacitating problems under deployed conditions.



                                              7
                                                                                       AR08524
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 213 of 227
                                FOR OFFICIAL USE ONLY




(U) Environmental Threats
      1.   Weather Threats: During the summer months, dust storms may appear short notice
           and pose hazard to officers and participants by producing an environment of zero
           visibility.




             (U) Dust Storm

             Countermeasures: When caught in a dust storm while operating a patrol vehicle
             or UTV, it is recommended that officers come to a complete stop whenever pos-
             sible until the dust storm passes to ensure the safety of the event participants.

     2. Playa Dust: Playa dust is the alkaline fine particulate sand that makes up the dry lake
        bed. In addition to coating clothing and gear, it can causes significant irritation for
        eyes, sinuses, allergies and skin. The playa also can be stirred into sudden dust
        storms, impeding visibility during vehicle movement.




                                              8
                                                                                      AR08525
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 214 of 227
                             FOR OFFICIAL USE ONLY


    Countermeasures: Officers should employ eye and respiratory protection particularly
    during vehicle operations. Officers should limit vehicular movement during periods
    of low visibility such as during dust storms. Officers should also use their playa
    medical kit as well as a portable humidifier for use during sleep periods.




    (U) Playa Dust Cover


 3. Heat Injury: Heat injury can occur when the body’s cooling mechanism does not
     adequately counter high ambient temperatures. As heat injury worsens, it may be
     characterized by flush red skin, lack of sweating and change in consciousness. If
     unrecognized or untreated, heat injury can be fatal. There is significant potential for
     heat injury on this deployment due to several factors including but not limited to the
     extreme temperature and extended duty days in body armor. The best cure for heat
     injury is prevention.
    Countermeasures: Dressing in layers allows personnel to remove excess clothing so
    the perspiration can evaporate efficiently. Uniform adjustments should be allowed
    during extreme temperature exposure (e.g. utility uniform). Drinking adequate
    amounts of fluids ensures that the perspiration process works properly. If personnel
    become overheated, they should be removed to a cooler environment. Personnel with
    significant heat injury should be seen by medical personnel ASAP.

 4. Dehydration: Dehydration occurs when the body does not maintain adequate water
    and electrolyte replacement. Remember that beverages such as coffee, soda, hot tea
    and hot chocolate do not adequately replace the body’s need for water and electro-
    lytes. In fact, caffeine and high sugar drinks act as natural diuretics contributing to the
    loss of water and electrolytes. Headache and irritability can be early signs of dehydra-


                                           9
                                                                                      AR08526
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 215 of 227
                           FOR OFFICIAL USE ONLY


    tion; thirst is a late sign.
     Countermeasures: Pre-hydrate by pushing clear fluids such as water and half-strength
     sport drink (commercial preparation diluted with 50% water). A good indicator to
     ensure adequate fluid intake is to maintain clear-colored urine and not bright yellow
     urine. Bright yellow or dark urine indicates a need to increase water intake.




                                        10
                                                                                 AR08527
        Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 216 of 227
                                     FOR OFFICIAL USE ONLY


          The table (below) shows the amount of water in qua1is that personnel should drink to re­
          main hydrated at different activity levels; recommended hydration consumption per per­
          son while on duty during this deployment is one quali/hour.

                            Easy                          l\Ioderat                        Hard
                            Work                          \Vork                            Work
                      ork/Rest                                                                         aterlntake

1           78-81.9         NL             ½              NL                ¾              40/20           ¾




                            50/10                         20/40                            10/50

       5. Sunburn: Sunburn can seriously degrade work pe1fo1mance. The UV index will likely be high.
              Countenneasures: Avoid sunburn by applying sunscreen that has an SPF level of at
              least 30. The sunscreen should be applied fifteen minutes before exposure to the sun,
              which allows it to penetrate the skin for maximum protection. Apply sunscreen even
              if it is used immediately before exposure to the sun, since some protection is better
              than none. Reapply as often as needed, remembering that some brands are not wa­
              te1proof and perspiration may wash it away.



    (U) Hazardous Materials Threats

             Given the nature of the event, there were a nlllllber of potential sources of hazardous
             material exposure for law enforcement personnel. The improvised construction of
             many of the vehicles and structures utilized a variety of non-standard pyrotechnics,
             electrical systems and fuel tanks in close proximity. In addition, there were a number
             of illicit substances of abuse detectable in the air surrounding many of the venues.
             Countenneasures: Officers should maintain awareness for the potential of exposure
             to hazardous materials when performing their duties during this event. Officers
             should exercise caution in any situation where extrication of individuals from impro­
             vised vehicles or structures is required, particularly if an explosion or fire has
             occmTed involving any of those constructs. Officers should be careful to use gloves
             when contacting suspects to avoid skin transfer of illicit substances. Officers should
             exercise caution in confined spaces, particularly if the air is tainted with cigarette
             smoke. All officers should have gas masks and appropriate filters available to them
             while on patrol.


                                                  11
                                                                                            AR08528
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 217 of 227
                                      FOR OFFICIAL USE ONLY




(U) Art Car Pyrotechnics with Surrounding Crowd in Close Proximity



(U/FOUO/LES) CBRN Threats
       1. Chemical Weapons Threat: No credible threat for this type of weapon has been re-
          ported in connection with this event. While exposure to a chemical weapon during
          this event is not probable, it is possible. Chemical agents are relatively simple to
          make and employ. Since their effects are immediate and dramatic, chemical weapons
          can be used to kill and injure large groups of victims rapidly. There are many types
          of chemical weapons, such as nerve agents and mustard gas. Indicators of possible
          chemical weapon attack may include a visible gas cloud and multiple collapsed vic-
          tims with breathing difficulty but no apparent traumatic injury. Chemical weapons
          may be dispersed in many different ways, including dispersion by conventional ex-
          plosion or aerosolized sprays. They exert their effects when they are inhaled or come
          in contact with exposed skin.
          Countermeasures: Due to the Global War on Terrorism (GWOT), and current threats
          to our homeland regarding potential use of WMD, officers are encouraged to keep
          their APR within operational reach during their shift in the event of chemical weapon
          use. If exposed, once out of the contamination zone a high percentage of self-
          decontamination can be achieved by removal of outer clothing layer in conjunction
          with copious washing using water and liquid soap.




                                                      12
                                                                                       AR08529
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 218 of 227
                                 FOR OFFICIAL USE ONLY


     2. CS Riot Control Agent: The most likely scenario for significant exposure to CS
        spray would be in the context of response to a violent protest. CS riot control agents
        are lacrimators, which may cause skin irritation, excessive tearing from the eye and
        coughing. Individuals with underlying respiratory conditions, such as asthma, may
        experience more pronounced effects including wheezing.
        Countermeasures: Ventilate exposed areas in open air. Do not rub exposed areas.
        Washing exposed sites with cool water can be helpful. Contact medical support for
        any individuals with breathing difficulty.

     3. Biological Threats: No credible threat for this type of weapon has been reported in
        connection with this event. While exposure to biological agents during this event is
        not probable, it is possible. However, the consequences of this exposure would not
        likely manifest until several days after the event has concluded.
        Countermeasures: No specific recommendations.

     4. Radiological Weapon/Dirty Bomb: No credible threat for this type of weapon has
        been reported in connection with this event. A radiation dispersal device (RDD) is
        any device that causes the purposeful dissemination of radioactive material across an
        area without a nuclear detonation. Such weapons can be easily developed and used by
        terrorist groups using conventional weapons and access to radionuclides. The radioac-
        tive source is blown up using conventional explosives and scattered across the target-
        ed area as debris.
        Countermeasures: Due to the GWOT, and current threats to our homeland regarding
        potential use of WMD, officers are encouraged to keep their APR within operational
        reach during their shift in the event of an RDD detonation. If exposed, once out of the
        contamination zone a high percentage of self-decontamination can be achieved by
        removal of outer clothing layer in conjunction with copious washing using water and
        liquid soap.

     5.    Intentional Poisoning of Food or Water Supply: No credible threat for this type of
          weapon has been reported in connection with this event. A potential method for indi-
          viduals to injure or kill law enforcement personnel would be to poison or drug a food
          or water item that a law enforcement officer would then consume. One method
          would be to poison a water bottle then offer that bottle to a law enforcement officer.
          Countermeasures: Law enforcement officers must remain vigilant about only con-
          suming food and water from safe sources, such as from a commercial vendor or Base
          Camp. Officers should NOT accept food or drink from any civilian attending the
          event.


(U) Animal Threats

     Snakes: Rattlesnakes have been seen in the area of the playa.
     Countermeasures: Wear over ankle boots and long pants at all times while out on the
     playa. Avoid reaching into areas without visually inspecting them first. Seek medical at-
     tention immediately if you receive a snake bite.


                                              13
                                                                                        AR08530
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 219 of 227
                                 FOR OFFICIAL USE ONLY




(U) Plant Threats
      Dangerous plants: No vegetation given venue in dry lake bed.
      Countermeasures: None required.

(U/FOUO) Mass Casualty Incidents
      The potential for a mass casualty incident (MCI) is an important medical consideration
      for this event, given the very large crowds expected. A MCI will be managed according
      to the Black Rock City Emergency Services MCI Plan, which will be available during
      the event.
      Countermeasures: In addition to a posture of vigilance, law enforcement personnel are
      encouraged to maintain their IFAKs with them at all times during the event. In advance
      of an incident, officers should be familiar with their respective roles in the MCI Plan.




(U/FOUO/LES) Health Vulnerabilities and Mitigation Strategies


(U) Pre-Existing Medical Conditions
      Personnel health status should be reviewed and those individuals on medication should
      have medical staff screen the medications for effects that would interfere with mental sta-
      tus, judgment, physical ability to function, and increased effects due to weather or sun
      exposure.
      Mitigation Strategies: A medical screening will take place during the check-in process
      prior to the operation.

(U) Immunizations
      Required: NONE. No vaccines are required for CONUS operations; however routine
      vaccinations should be up to date regardless of operation location.

      Recommended: NONE.

      Routine: Regardless of operation location, routine vaccinations should be kept up to
      date. All personnel should be current with vaccinations, including childhood vaccine
      tions: Tetanus/Diptheria, Influenza (Seasonal and H1N1), MMR, Polio, H. Influenza,
      Hepatitis A & B, and Varicella.




                                              14
                                                                                        AR08531
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 220 of 227
                                FOR OFFICIAL USE ONLY




(U) Foot Care
     Officers should be aware of the potential for fungal foot infections which can be common
      in conditions such as found during this mission. While not medically serious in most
     cases, such foot infections (“athlete’s foot”) can lead to difficulty and discomfort during
     long periods on patrol.
     Mitigation Strategies: Officers are encouraged to follow good foot care practices, in-
     cluding properly fitting boots, routine changing of socks and keeping feet dry.

(U) Mental Health

     None identified.

(U) Food-Borne Illness
     Best prevented, food-borne illness can be temporarily incapacitating for a team if not
     recognized then managed early and aggressively.
     Mitigation Strategies: Force personnel should pay attention to properly storing and con
     suming food. Eat hot foods while they are hot, and keep cold foods refrigerated until
     they are consumed. Do not eat foods that have been improperly stored and avoid easily
     perishable foodstuffs (such as sandwiches with mayonnaise) if storage practices are unde
     termined. Wash hands before eating and after visiting bathroom facilities.

(U/FOUO/LES) Working Dogs
     The environmental conditions (heat, playa dust, dry climate) exert a particular toll on ca-
     nines (K-9). During the prior events, operators required rooms with bath
      Tubs to ensure their dogs could wash their paws daily. The most common items used for
     the K-9 dogs were moleskin for pads, Vaseline for pads, and humidifiers for nasal con-
     gestion. Of note, K-9 officers who resided with the K-9 dogs reported relief of their dogs’
     nasal congestion symptoms when the humidifiers were employed and observed that the
     K-9 dogs appeared to be more accurate with “hits” on illicit drugs.
     Mitigation Strategies: All K-9 Officers should have rooms with tubs. A K-9
     kit should be configured for all K-9 teams. Humidifiers should be standard for K-9
     teams.

(U/FOUO/LES) Vulnerable Populations-Pediatrics
     One area of particular concern is the significant pediatric population present during the
     event. Given their anatomic and physiologic differences from adults, children are
     especially susceptible to many of the medical threats identified in the prior section of this
     report. Also, given the nature of the event, there is the potential for predatory behavior
     against children.


                                              15
                                                                                         AR08532
     Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 221 of 227
                                    FOR OFFICIAL USE ONLY


        Mitigation Strategies: Officers should be aware of the unique issues affecting children at
        this event and vigilant for any potential problems.
(U/FOUO/LES) On-Scene Medical Resources
        One of the central concerns for this event is the remote location of definitive trauma and
        burn care in Reno, approximately 150 miles away from the Burning Man site. Given that
        many critical injuries are time-sensitive and that the goal of field care is to reach defini-
        tive care as rapidly as possible, this gap is in many ways the critical planning tenet of the
        medical support mission for this event.

Note: Medical resources may be accessed during the event by calling for the medic unit on the
radio or requesting a medic unit through control. The information provided below is for LE situ-
ational awareness in a crisis situation.




(U) Map of Medical Infrastructure



(U) Aid Tents



                                                 16
                                                                                            AR08533
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 222 of 227
                               FOR OFFICIAL USE ONLY


     Medical Aid Tents are strategically located at the 3 o’clock and 9 o’clock positions. The
     tents are staffed with medical personnel. The tents provide an access point for immediate
     care and subsequent entry into the medical support infrastructure for the event.




                (U) Aid Tent

(U) Local Landing Zone (LZ)

     Local LZ will be Gerlach High School football field.



(U/FOUO/LES) Local Medical Facility
     Name:          Rampart Medical Center (CrowdRX)

     Phone:         xxx.xxx.xxxx

     Helipad:                             NO

     24 Hour ED:                          YES

     Emergency Medicine Physicians:       Limited

     MEDEVAC:                             YES (from Gerlach High School)

     Notes: Rampart General Hospital is the contract hospital that will provide general
     medical support to the participants of Burning Man. Rampart General Hospital is
     located close to Center Camp.

     In the past, Rampart General has consisted of acute care beds, an area for observation and
     care, an x-ray unit, a laboratory with rapid bedside tests, and several deployable ground
     ambulances. The medical staff has consisted of EMTs, Paramedics, Nurses, Residents,




                                             17
                                                                                      AR08534
   Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 223 of 227
                               FOR OFFICIAL USE ONLY


     and Emergency Physicians. Aero-medical evacuation was available for patients requiring
     transfer to definitive care.

     The civilian medical infrastructure, particularly Rampart General Hospital, was not felt
     secure for routine use by LEOs. The close juxtaposition of LEOs and event participants
     poses complications for weapon security and personnel safety. The x-ray and laboratory
     capability onsite may have value for the medical care of LEO personnel in select situa-
     tions, unless similar parallel provisions are set up elsewhere on-scene.


(U) Trauma Center
     Name:          Reno Regional Medical Center (Level II)
                    1155 Mill St
                    Reno, NV, 89502

     Phone:         775.982.4100

     Helipad:                             YES (50x100) (Lighted)

     24 Hour ED:                          YES

     Emergency Medicine Physicians:       YES

     Number of Trauma Rooms:              06

     Number of Beds:                      529

     24 Hour X-Ray:                       YES

     24 Hour Lab:                         YES

     24 Hour CT Scan:                     YES

     Anesthesiology:                      In house Day / Night

     Burns:                               In house Day / Night

     Cardiology:                          In house Day / Night

     Ophthalmology:                       On Call

     Neonatal:                            In house Day / Night

     Pediatrics:                          In house Day / Night




                                               18
                                                                                     AR08535
    Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 224 of 227
                                 FOR OFFICIAL USE ONLY


      Psychiatry:                         In house Day / Night

      Pulmonary:                          In house Day / Night
      Radiology:                          In house Day / Night

      General Surgery:                    In house Day / Night

      Cardio Thoracic Surgery:            In house Day / Night

      Neurosurgery:                       On Call

      Pediatric Trauma:                   In house Day

      Eye Trauma:                          In house Day

      Decontamination:                     The Emergency Department has the capability of
                                           conducting full DECON/triage operations outside
                                           the Emergency Department entrance.

      Prisoner Holding Area:              The Emergency Department has secure area
                                          for either prisoner holding or mental evaluation.


(U) Burn Center

      Name:           Reno Regional Medical Center
                      1155 Mill St
                      Reno, NV, 89502


(U) Emergency Medical Services (EMS)
      Name: Black Rock City(HGH EMS)
      Phone: Radio Dispatch
      Assets: Fire/ALS/Rescue Service

      NOTES: During the event, this EMS agency will have pre- staged medical assets around
      the city.


(U) Air Medical Evacuation Service
      1.      Care Flight
              Program Type: EMS
              Location: Reno, NV
              Parent Organization: REMSA



                                             19
                                                                                      AR08536
   Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 225 of 227
                              FOR OFFICIAL USE ONLY


          Operated by: Care Flight
          Aircraft: A-star (single patient)




(U/FOUO) Contact Information—HHS POCs



         HHS Secretary’s Operation Center (24/7)      202.619.7800




                                              20
                                                                     AR08537
     Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 226 of 227
                                    FOR OFFICIAL USE ONLY



(U/FOUO/LES) Conclusion
(U/FOUO) Based on current medical indicators, the 2016 Burning Man has a MODERATE risk
for adverse medical sequelae.

(U/FOUO) While comprehensive planning and preparation coupled with onscene vigilance is
always the appropriate approach, the medical support of this mission is enhanced overall in this
setting by several factors. First, a dedicated team of medical professionals providing 24-hour
medical coverage will be available at the event location. Second, solid public agency partner-
ships with good corporate knowledge of the event are providing coordinated aviation evacuation
capability to the Trauma Center in Reno. Third, a number of target interventions (medical pre-
planning, just-in- time training, individual medical kits (IFAKs) and medical pre-screening of
Federal employees before the operation begins) will greatly increase the likelihood for opera-
tional success.

(U/FOUO/LES) There are, however, several notable areas of concern for this event. One of the
central concerns for this event is the remote location of definitive trauma and burn care in Reno,
approximately 150 miles away from the Burning Man site. Given that many critical injuries are
time-sensitive and that the goal of field care is to reach definitive care as rapidly as possible, this
gap is in many ways the critical planning tenet of the medical support mission for this event.
The expected high ambient temperatures coupled with significant open spaces may heighten the
scope of heat-related illness with dehydration, particularly in elderly visitors or children. As a
public health matter best prevented, food-borne illness can be temporarily incapacitating for a
team if not recognized then managed early and aggressively. The high profile nature of the event
coupled with the traditionally large crowds raises the concern for a highly complex mass casualty
response scenario, such as triggered by a lone wolf active shooter or a multi-pronged conven-
tional terrorist attack, akin to a Mumbai-style assault.




(U/FOUO/LES) Recommendations
(U/FOUO/LES) Based on the findings of this MTA, a layered approach to medical support is
likely to provide the best coverage package. A comprehensive laydown of onscene providers
with both basic and advanced capability in mobile platforms accessible to all Federal employees
will provide the initial medical response and the backbone of the medical infrastructure. These
onscene assets will need to be coupled with expeditious evacuation platforms, such as emergency
services ground transport and air assets, in order to provide efficient access to definitive care.
For select tactical applications and for law enforcement concerns, a mobile tactical medical ele-
ment is recommended to contribute to critical incident response. Officers are advised to carry
their personal protective equipment (e.g. individual first aid kits, gloves, sunscreen, H20), to
maintain good fluid intake during the day and night, to utilize their playa dust kits, and to review
specific areas of concern in this document based on their role in the event.




                                                  21
                                                                                             AR08538
Case 1:19-cv-03729-DLF Document 35-16 Filed 07/12/21 Page 227 of 227
                      FOR OFFICIAL USE ONLY




             THIS PAGE INTENTIONALLY LEFT BLANK




                                 22
                                                                 AR08539
